                                                                    1

 1            UNITED STATES DISTRICT COURT OF OHIO
                        NORTHERN DISTRICT
 2                      WESTERN DIVISION
 3    ROBIE GASTON,                )
                                   )
 4                                 )
                   Plaintiff,      )
 5                                 )
             vs.                   )      Case No.
 6                                 ) 3:18-CV-02642-JJH
      FINANCE SYSTEM OF TOLEDO,    )
 7    INC.,                        ) Judge Helmick
                                   )
 8                                 )
                   Defendant.      )
 9
10
                                 - - -
11
12
                      DEPOSITION OF ROBIE GASTON
13
14
            DATE:         September 10, 2019 at 10:02 a.m.
15
            PLACE:       Collins Reporting Service, Inc.
16                       615 Adams Street
                         Toledo, Ohio
17
            REPORTER:    Casey G. Schreiner, RMR-RDR
18                       Notary Public
19
20                              - - -
21
22
23
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                   2

 1    APPEARANCES:
 2           On behalf of the Plaintiff:
 3                    ATLAS CONSUMER LAW:
                      Teddy Hatzidimitriadis (via web
 4                    conference)
                      Nathan Volheim (via web conference)
 5                    2500 South Highland Avenue
                      Suite 200
 6                    Lombard, Illinois 60148
                      (630) 575-8181
 7
 8           On behalf of the Defendant:
 9                    LAW OFFICES OF JAMES S. NOWAK:
                      James S. Nowak
10                    4808 North Summit Street
                      Toledo, Ohio 43611
11                    (419) 726-2605
12
             On behalf of the Defendant:
13
                      LAW OFFICE OF BOYD W. GENTRY:
14                    Boyd W. Gentry (via web conference)
                      4031 Colonel Glenn Highway
15                    Beavercreek, Ohio 45431
                      (937) 839-2881
16
17    ALSO PRESENT:
18                    Nancy Quiroga (via videoconference)
                      Randy Parker (via videoconference)
19
20
                                 - - -
21
22
23
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                        3

 1                           I N D E X
 2                          EXAMINATION
      Witness Name                                    Page   Line
 3    ROBIE GASTON
         Examination By Mr. Gentry ..............     5      5
 4       Examination By Mr. Volheim .............     68     23
         Re-Examination By Mr. Gentry ...........     73     11
 5
                                EXHIBITS
 6    Exhibit      Description                        Page   Line
      DX A         Letter - Finance Systems to ....   7      6
 7                 Gaston - 1-15-18
      DX B         Letter - Finance Systems to ....   7      6
 8                 Gaston - 4-5-18
      DX C         Toledo Municipal Court Judgment    59     14
 9                 Entry
10                             OBJECTIONS
      By                                              Page   Line
11    Mr.   Gentry ................................   72     9
      Mr.   Gentry ................................   72     19
12    Mr.   Hatzidimitriadis ......................   9      14
      Mr.   Hatzidimitriadis ......................   11     9
13    Mr.   Hatzidimitriadis ......................   12     3
      Mr.   Hatzidimitriadis ......................   14     6
14    Mr.   Hatzidimitriadis ......................   14     14
      Mr.   Hatzidimitriadis ......................   15     2
15    Mr.   Hatzidimitriadis ......................   15     9
      Mr.   Hatzidimitriadis ......................   15     20
16    Mr.   Hatzidimitriadis ......................   16     3
      Mr.   Hatzidimitriadis ......................   17     5
17    Mr.   Volheim ...............................   22     20
      Mr.   Volheim ...............................   24     22
18    Mr.   Volheim ...............................   26     17
      Mr.   Volheim ...............................   26     24
19    Mr.   Volheim ...............................   27     8
      Mr.   Volheim ...............................   30     5
20    Mr.   Volheim ...............................   30     18
      Mr.   Volheim ...............................   31     1
21    Mr.   Volheim ...............................   32     11
      Mr.   Volheim ...............................   33     18
22    Mr.   Volheim ...............................   40     24
      Mr.   Volheim ...............................   41     16
23    Mr.   Volheim ...............................   45     18
      Mr.   Volheim ...............................   46     5
24    Mr.   Volheim ...............................   46     20



                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                        4

 1    Mr.   Volheim   ...............................   47    18
      Mr.   Volheim   ...............................   48    4
 2    Mr.   Volheim   ...............................   50    8
      Mr.   Volheim   ...............................   55    8
 3    Mr.   Volheim   ...............................   55    23
      Mr.   Volheim   ...............................   56    6
 4    Mr.   Volheim   ...............................   57    19
      Mr.   Volheim   ...............................   58    17
 5    Mr.   Volheim   ...............................   62    6
      Mr.   Volheim   ...............................   63    17
 6    Mr.   Volheim   ...............................   74    7
      Mr.   Volheim   ...............................   75    2
 7
 8                               - - -
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                    5

 1                           ROBIE GASTON,
 2    a Plaintiff herein, called by the Defendant as if upon
 3    Examination, was by me first duly sworn, as
 4    hereinafter certified, deposed and said as follows:
 5                             EXAMINATION
 6    BY MR. GENTRY:
 7            Q.     Good morning.    My name is Boyd Gentry.
 8    I'm an attorney.     I represent the defendant in this
 9    case.
10                   Could you give us your full name, please.
11            A.     Robie Gaston.
12            Q.     How do you spell that, please?
13            A.     R-o-b-i-e, G-a-s-t-o-n.
14            Q.     Do you have a middle name?
15            A.     No.
16            Q.     How old are you, Mr. Gaston?
17            A.     55.
18            Q.     Where do you live?
19            A.     5923 Walnut Circle Drive, F-11, Toledo,
20    Ohio, 43615.
21            Q.     How long have you lived there?
22            A.     Going on two years.
23            Q.     Where did you live before that?
24            A.     6543 Walnut Circle Drive -- excuse me.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                     6

 1    Oh, shucks, what was the -- my memory is bad -- Dorr
 2    Street, Apartment 43, Toledo, Ohio, 43615.
 3            Q.       Now, I see that you had to look at a
 4    piece of paper to remember that address.
 5                     What was the paper you're looking at?
 6            A.       The paper that my attorney told me to
 7    bring, which is from Finance Systems.
 8            Q.       Okay.   You have a couple papers there.
 9    Could you share that, please, with Jim, who is seated
10    to your right.
11                         MR. NOWAK:   May I look at those
12                  documents?     Thank you.
13                         I'm being handed the documents to
14                  look at, and I'm unfolding them.
15                         The documents appear to be copies of
16                  letters; is that correct?
17                         THE WITNESS:   Yes.
18                         MR. NOWAK:   And they appear to be --
19                  it's dated 1-15-18; is that correct?
20                         THE WITNESS:   Yes.
21                         MR. NOWAK:   And the other document
22                  is dated 4-05-18; is that correct?
23                         THE WITNESS:   Yes.
24                         MR. NOWAK:   Boyd, do we want to make




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                      7

 1                     copies of these documents and mark them
 2                     as exhibits?
 3                          MR. GENTRY:    Yes, that would be
 4                     great.
 5                          (Discussion had off the record.)
 6                          (Court Reporter marked
 7                     Defendant's Exhibits A and B.)
 8    BY MR. GENTRY:
 9            Q.       We took a brief recess there to mark the
10    documents that you brought with you, Mr. Gaston, and
11    it appears that those documents are copies of the
12    originals.
13                  Did you bring the originals with you?
14            A.    No.
15            Q.    Where are the originals of these
16    documents?
17            A.    I have no idea.       Probably -- probably
18    with you guys.
19            Q.    Could you look at the documents that you
20    brought with you, please.
21            A.    They came from Finance Systems.
22            Q.    Okay.       Is it a letter with a date on it?
23            A.    Yes.
24            Q.    What's the date on that?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                      8

 1             A.      1-15 of '18, and then the other one is
 2    4-5 of '18.
 3             Q.      Do they have a mark on the bottom right
 4    that says Gaston 00002 and then No. 3?       Do you see
 5    that?
 6             A.      Yeah.   One ends in 1 and one ends in 2.
 7                          MR. NOWAK:    Which one is which?   Can
 8                     you identify it by this number here, what
 9                     that is, Exhibit B is?
10                         THE WITNESS:    Exhibit B ends in 1,
11                  Exhibit 2 ends in A [sic].
12    BY MR. GENTRY:
13             Q.   That marking there where it says your
14    name, Gaston, and then a string of zeroes, 1, 2, and
15    3, who put that number on there?
16             A.   I have no idea.
17             Q.   Have you seen these -- when was the first
18    time that you saw these documents?
19             A.   I got these -- my attorney printed these.
20    My attorney printed this off.      My attorney sent me
21    these.
22             Q.   Did you get these in the mail from your
23    attorney?
24             A.   Pardon me?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                        9

 1            Q.       Did you get these in the mail from your
 2    attorney?
 3            A.       No.
 4            Q.       Did your attorney e-mail them to you?
 5            A.       Yes.
 6            Q.       What e-mail address did you use to
 7    receive this?
 8            A.       My e-mail address.
 9            Q.       What's your e-mail address?
10            A.      gastonrobie64@gmail.com.
11            Q.      When did you receive that e-mail with
12    these documents?
13            A.      Yesterday.
14                            MR. HATZIDIMITRIADIS:    Object.
15                    This is Mr. Hatzidimitriadis.       I have to
16                    object to some of these questions, so
17                    before you answer, if you can just allow
18                    me a couple seconds to do so, that would
19                    be helpful.
20                            But you may go ahead and answer that
21                    question.
22                            THE WITNESS:   Okay.   Yesterday.
23    BY MR. GENTRY:
24            Q.      Had you seen these documents before




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                        10

 1    yesterday?
 2            A.       Yes.
 3            Q.       When did you first see these documents?
 4            A.       I have no idea.    I don't remember.
 5            Q.       How did your lawyer get them?
 6            A.       I sent them to him.
 7                            MR. HATZIDIMITRIADIS:   He has no
 8                     idea how he's supposed to answer that
 9                     questions.
10                            If you understand the question,
11                  Mr. Gaston, you may answer it.
12    BY MR. GENTRY:
13            Q.    How did you send them to your lawyer?
14            A.    I don't remember.
15            Q.    Who is your lawyer?
16            A.    That was almost a year ago.
17            Q.    What is your lawyer's name?
18            A.    They originally went to -- they
19    originally went to Amy.
20            Q.    What's Amy's last name?
21            A.    I don't know.       She has a funny last name.
22            Q.    What city is she in?
23            A.    Chicago, Illinois.
24                  Some of these questions are ridiculous.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                       11

 1                          MR. HATZIDIMITRIADIS:    Boyd, where
 2                     are you going with these questions?       I'm
 3                     not really objecting, because I don't see
 4                     how you'll get discovery information from
 5                     this; but, to be honest, again, I think
 6                     it's just wasting time at this point.
 7    BY MR. GENTRY:
 8            Q.       So how did you find Amy?
 9                          MR. HATZIDIMITRIADIS:    Objection.
10                         THE WITNESS:   A friend of a
11                  friend.
12                         MR. HATZIDIMITRIADIS:     Mr. Gaston,
13                  you don't have to answer these questions.
14                         THE WITNESS:   Okay.
15                         MR. HATZIDIMITRIADIS:     You ask
16                  pertinent questions, or I'm going to end
17                  the deposition right now.       You're not
18                  asking any pertinent questions about the
19                  case right now.
20    BY MR. GENTRY:
21            Q.    Mr. Gaston, how did you first come into
22    contact with -- let me ask, is Amy a lawyer?
23            A.    I would imagine she's a lawyer.
24                  Are you a lawyer?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                  12

 1            Q.   How did you come to contact Amy in
 2    Chicago?
 3                      MR. HATZIDIMITRIADIS:     Objection.
 4                 Attorney-client privilege.
 5                      You do not have to answer that,
 6                 Mr. Gaston.
 7                      Boyd, please, we need to move on.
 8                 If you have questions about the letter
 9                 specifically, you may ask him that;
10                 otherwise, these questions are
11                 irrelevant.
12                      MR. GENTRY:   Counsel, I would ask
13                 you to not make speaking objections or
14                 speeches on the record.    I'm trying to
15                 get through a deposition, please.     This
16                 is highly relevant material.     This is
17                 absolutely admissible.    Please don't
18                 interrupt anymore.
19                      MR. HATZIDIMITRIADIS:    It's
20                 attorney-client privilege.    These are
21                 communications with his attorney; thus,
22                 they are protected --
23                      MR. GENTRY:   I am not --
24                      MR. HATZIDIMITRIADIS:    -- under




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                       13

 1                 the --
 2                         MR. GENTRY:    -- asking about
 3                 attorney-client privileged
 4                 communications.       I have not --
 5                         MR. HATZIDIMITRIADIS:    The
 6                 communications --
 7                         MR. GENTRY:    -- asked him the
 8                 contents of any communications.
 9                             THE COURT REPORTER:       Folks, you
10                 have to speak one at a time.
11                      MR. HATZIDIMITRIADIS:       You're
12                 asking --
13                      MR. GENTRY:       I would like --
14                      MR. HATZIDIMITRIADIS:       -- about
15                 communications --
16                      MR. GENTRY:       -- to continue --
17                            THE COURT REPORTER:     One at a
18                 time.
19                      MR. GENTRY:       -- with the deposition.
20                            THE COURT REPORTER:     We'll go
21                 off the record.       I can't take two people
22                 at once.
23                      MR. GENTRY:       That's fine.    I plan to
24                 keep asking questions.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                     14

 1                          And, counsel, I would ask you not to
 2                     interrupt, please.
 3    BY MR. GENTRY:
 4            Q.       Do you have an attorney fee agreement
 5    with your lawyer?
 6                          MR. HATZIDIMITRIADIS:    Objection.
 7                     Attorney-client privilege.
 8                          Mr. Gaston, you do not have to
 9                     answer that question.
10                         THE WITNESS:     Okay.
11    BY MR. GENTRY:
12            Q.    Mr. Gaston, have you paid your attorneys
13    anything?
14                         MR. HATZIDIMITRIADIS:     Objection.
15                  Attorney-client privilege.
16                         You do not have to answer that
17                  question.
18                         THE WITNESS:     What does this have to
19                  do with --
20                         MR. GENTRY:    I do not --
21                         THE WITNESS:     What does this have to
22                  do with what we came here for?       Nothing.
23    BY MR. GENTRY:
24            Q.    Mr. Gaston, have you agreed with your




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                     15

 1    attorneys to compensate them in any way?
 2                          MR. HATZIDIMITRIADIS:    Objection.
 3                     Attorney-client privilege.
 4                          You do not have to answer that,
 5                     Mr. Gaston.
 6    BY MR. GENTRY:
 7              Q.     Mr. Gaston, who is paying your attorneys
 8    for their work in this case?
 9                          MR. HATZIDIMITRIADIS:    I'm going
10                   to object on the grounds of relevance.
11                         If you know the answer, Mr. Gaston,
12                   you may answer it.
13    BY MR. GENTRY:
14              Q.   Can you please answer the question,
15    please?
16              A.   When the time comes, I am.
17              Q.   And how much are you going to pay your
18    attorneys for their services in this case?
19              A.   That's irrelevant.
20                         MR. HATZIDIMITRIADIS:     Objection.
21                   Objection.      Attorney-client privilege.
22                         You do not have to answer that
23                   question.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                     16

 1               Q.    How did you find Amy?
 2               A.    We went over that once before.
 3                           MR. HATZIDIMITRIADIS:   Objection.
 4                     Attorney-client privilege.
 5                           You do not have to answer that
 6                     question.
 7    BY MR. GENTRY:
 8               Q.    Who was the friend that directed you to
 9    Amy?
10                    Please answer the question.
11            A.      What does that have to do with this?
12    Nothing.
13            Q.      Mr. Gaston, I'll ask you again, and
14    please answer the question.
15                    Mr. Gaston, are you refusing to answer
16    that question?
17            A.      Probably, because it has nothing to do
18    with this.
19            Q.      Well, I need to know clearly.     Are you
20    refusing to answer the question?
21            A.      Yes.
22                           MR. GENTRY:   Your counsel has not
23                    directed you to not answer the question.
24                    This is a matter, like all the others,




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                       17

 1                     that we'll have to bring up with the
 2                     judge, and we'll have to come back here
 3                     at great expense to do this again.     But
 4                     I'll move on.
 5                          MR. HATZIDIMITRIADIS:    Objection.
 6                     Boyd, you're harassing and intimidating
 7                     the witness right now.   That's not
 8                     appropriate.
 9                          Mr. Gaston, if you understand the
10                  question, you may otherwise just answer
11                  truthfully.
12                         THE WITNESS:    Adile Washington
13                  (phonetic).
14    BY MR. GENTRY:
15            Q.    How do you spell that name, please?
16            A.    I don't know how to spell her first name.
17    Washington is spelled just like it is.
18            Q.    And how do you know this person?
19            A.    We used to work together.
20            Q.    Is Washington a man or woman?
21                         MR. HATZIDIMITRIADIS:     Boyd, these
22                  questions are ridiculous.       I mean, at
23                  any --
24                         MR. GENTRY:    I'm trying my best --




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                    18

 1                 I'm trying to identify who this
 2                 Washington --
 3                             THE COURT REPORTER:   One at a
 4                 time.
 5                      MR. HATZIDIMITRIADIS:     What does
 6                 that have to do -- if you you can explain
 7                 to me what that has to do with finding
 8                 admissible evidence in this case, I'll
 9                 entertain it; otherwise, it's completely
10                 out of line, Boyd.
11                      MR. GENTRY:    Once again, Ted, please
12                 stop making speeches --
13                      MR. HATZIDIMITRIADIS:    Teddy.
14                      MR. GENTRY:    -- on the record.
15                      MR. HATZIDIMITRIADIS:    Teddy,
16                 Teddy.
17                      MR. GENTRY:    I'll ask questions.
18                 You may object, and then we'll proceed.
19                 You're delaying the deposition.
20                      MR. HATZIDIMITRIADIS:    I'm not
21                 delaying the deposition.    You don't have
22                 the right to ask anything you want.      The
23                 testimony has to lead to admissible
24                 evidence.    None of these questions are




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                      19

 1                  pertinent to anything.
 2    BY MR. GENTRY:
 3           Q.     And so am I correct that your Washington
 4    friend gave you the name of Amy, the one you believe
 5    is a lawyer in Chicago?
 6           A.     Yeah.
 7                       MR. VOLHEIM:    Teddy.
 8                       MR. HATZIDIMITRIADIS:      Can we go off
 9                  the record for a second?      I think my
10                 colleague wants to speak to me.
11                      MR. GENTRY:     No.   I'd like to
12                 continue.
13                      MR. VOLHEIM:     Teddy.   This is --
14                      MR. GENTRY:     If you contact this
15                 Amy --
16                      MR. VOLHEIM:     -- Nate.    Teddy --
17                      MR. HATZIDIMITRIADIS:       Yes?
18                      MR. VOLHEIM:     -- can you --
19                           THE COURT REPORTER:      We've got
20                 three people talking at the same time and
21                 the sound is breaking up.      We're off the
22                 record.
23                           (Pause.)
24                           (Mr. Hatzidimitriadis is not




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                        20

 1                     present via web conference.)
 2                           MR. VOLHEIM:    This is
 3                     Nathan Volheim.     I'm an attorney for the
 4                     plaintiff.   I have an appearance on the
 5                     case.   I will be taking over the
 6                     deposition from Teddy who has to go
 7                     somewhere.
 8                           MR. GENTRY:    Okay.   Great.   Welcome,
 9                     Nathan.   All right.
10    BY MR. GENTRY:
11            Q.     Mr. Gaston, when you lived at the Dorr
12    Street apartment, who lived there with you?
13            A.     My daughter.
14            Q.     Is your daughter a minor today?
15            A.     Yes.
16            Q.     How many children do you have?
17            A.     Okay.     What does that have to do -- you
18    know what?   I'm kind of fed up with this deposition.
19                   What does that have to do with this?
20            Q.     How many children do you have?
21            A.     What does that have to do with this?
22                          MR. VOLHEIM:    Mr. Gaston, this is
23                   Nate.     I understand that it has nothing
24                   to do with it.      Counsel is fishing.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                     21

 1                         You can go ahead and answer the
 2                 question, okay.
 3                         THE WITNESS:    This is wasting my
 4                 doggone day.     I got stuff to do.
 5                         MR. VOLHEIM:    Let's go off the
 6                 record, please.
 7                         MR. GENTRY:    I would prefer -- I
 8                 want to stay on the record, please.         On
 9                 the record.     I want to get through this.
10                 It's not that hard.
11                      MR. VOLHEIM:       Okay.   This can go on
12                 the record then.       Let the record reflect
13                 that I tried to go off out of respect for
14                 Boyd, but he wants it on the record.
15                      Mr. Gaston --
16                      MR. GENTRY:       Yes.   I'd like to
17                 continue.
18                      MR. VOLHEIM:        -- counsel doesn't
19                 want --
20                      MR. GENTRY:       I'd like to continue
21                 with --
22                      THE COURT REPORTER:        One person at a
23                 time.
24                      MR. VOLHEIM:       -- he doesn't want you




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                       22

 1                     to speak to the merits of the case, he
 2                     just wants to ask things so that you get
 3                     upset and don't answer his questions.
 4                           What I would ask, I know it's
 5                     upsetting, but go ahead and answer his
 6                     questions, and I will object when I need
 7                     to.   Okay?
 8                           If you don't answer him, you're just
 9                     playing into exactly what he's trying to
10                  have you do.
11                           THE WITNESS:   Okay.
12    BY MR. GENTRY:
13            Q.    How many children do you have,
14    Mr. Gaston?
15            A.    Two.
16            Q.    Are they both minors?
17            A.    No.
18            Q.    What is the first name of your adult
19    child, please?
20                           MR. VOLHEIM:   Objection.
21                  Relevance.
22                           You can go ahead and answer.
23                           THE WITNESS:   Ariel Gaston.   Do you
24                  want me to spell that, too?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                      23

 1                            MR. GENTRY:    Please.
 2                            THE WITNESS:    A-r-i-e-l,
 3                    G-a-s-t-o-n.
 4    BY MR. GENTRY:
 5             Q.     What's the highest level of education
 6    you've completed?
 7             A.     Associate degree.
 8             Q.     Where did you go to school?
 9             A.     Com Tech, University of Toledo.
10             Q.     And what did you study?      What was your
11    major?
12             A.     Law enforcement.
13             Q.     Are you employed?
14             A.     No.   I'm on disability.
15             Q.     When were you last employed?
16             A.     2007.    Excuse me, 2004.
17             Q.     Who did you work for in 2004?
18             A.     Lucas County Sheriff's Department.
19             Q.     What was your position there?
20             A.     Deputy sheriff.
21             Q.     How long were you a deputy sheriff for
22    Lucas County?
23             A.     10 years.
24             Q.     Where were you employed before Lucas




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                    24

 1    County Sheriff's Office?
 2              A.   Security for Jeep.
 3              Q.   How long did you work for the Jeep plant?
 4              A.   Eight-and-a-half years.
 5              Q.   And is that the Jeep plant in Lucas
 6    County?
 7              A.   Yep.
 8              Q.   Have you ever sued anyone?
 9              A.   Nope.
10              Q.   Have you ever been sued?
11              A.   Probably.
12              Q.   How many times have you been sued?
13              A.   I can't remember.
14              Q.   Have you been sued by the Toledo Clinic?
15              A.   Who?
16              Q.   The Toledo Clinic.
17              A.   Not to my knowledge.
18              Q.   Have you been sued by a health care
19    provider?
20              A.   Not to my knowledge.
21              Q.   Have you been sued by Mercury Finance?
22                          MR. VOLHEIM:   Show an objection.
23                          THE WITNESS:   Not to my knowledge.
24                          Who is Mercury Finance?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                   25

 1    BY MR. GENTRY:
 2             Q.      Have you ever filed bankruptcy?
 3             A.      Yep.
 4             Q.      How many times have you filed bankruptcy?
 5             A.      Once to my knowledge.
 6             Q.      When you worked with Ms. Washington, who
 7    was the employer, the Lucas County sheriff or was it
 8    the Jeep plant?
 9             A.      Sheriff's department.
10             Q.   I'm sorry.    You broke up.   Say that
11    again.
12             A.   Sheriff's department.
13             Q.   And what was Ms. Washington's position in
14    the sheriff's department?
15             A.   Correction officer.
16             Q.   Were you working in the jail for the
17    sheriff's department?
18             A.   Yes.
19             Q.   Have you ever sought treatment at the
20    Toledo Clinic?
21             A.   Yep.
22             Q.   Have you ever taken your minor daughter
23    for treatment at the Toledo Clinic?
24             A.   No.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                    26

 1            Q.       You have in front of you the documents
 2    that have the stamp on them Gaston 1 through Gaston 3.
 3                     You said you gave them to Amy, right?
 4            A.       No, I didn't say that.   You asked me what
 5    happened to them.     I said I don't know.
 6            Q.       You don't know how your lawyers came in
 7    possession of those?
 8            A.       Yeah.   I sent them to them.
 9            Q.       And who did you send them to?   Amy, is
10    that right?
11            A.    Yes.
12            Q.    And would that have been an e-mail?
13            A.    No.    I don't know how to e-mail, so it
14    was either sent through mail or it was faxed to them.
15            Q.    Did you send it through the mail or fax
16    it or did Ms. Washington do it for you?
17                         MR. VOLHEIM:   Objection.   Asked
18                  and answered.
19                         THE WITNESS:   No, I did it myself.
20    BY MR. GENTRY:
21            Q.    Did you already have an ongoing
22    relationship with the lawyers before you sent that?
23            A.    You're breaking up.
24                         MR. VOLHEIM:   Objection.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                      27

 1                          Mr. Gaston --
 2    BY MR. GENTRY:
 3            Q.       Did you already have the relationship --
 4                          MR. VOLHEIM:    Mr. Gaston --
 5                          MR. GENTRY:    -- with the lawyers
 6                     before you sent that?
 7                          THE WITNESS:    I hear you.
 8                          MR. VOLHEIM:    Objection.
 9                     Attorney-client privilege.
10                         You can answer that question,
11                  Mr. Gaston.
12                         THE WITNESS:     Okay.   No.
13    BY MR. GENTRY:
14            Q.    When did you first hire your attorneys?
15            A.    When they -- when I spoke to them about
16    this.
17            Q.    And you're indicating the two letters you
18    have in front of you.    You're talking about that?
19            A.    Right, right.
20            Q.    Okay.    And so that would have been after
21    the -- you have two letters in front of you.        One is
22    dated January 15th, 2018.    That is Gaston No. 2.      And
23    then you also have one marked Gaston 1, and it's dated
24    April 5th, 2018, right?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                        28

 1            A.       Right.
 2                          MR. NOWAK:    Just for the record,
 3                     Boyd, if I may interrupt, the first
 4                     letter, just so the record is clear, the
 5                     letter dated January 15th, 2018, is
 6                     marked as Defendant's A; and the second
 7                     letter dated April 5th of 2018 is marked
 8                     as Defendant's B.
 9                          MR. GENTRY:    I'm sorry.   Thank you.
10                         MR. VOLHEIM:     Whoever was just
11                  speaking -- whoever was just speaking can
12                  you identify themselves, please?
13                         MR. NOWAK:     Yes, James Nowak.
14                  Co-counsel for defendant.
15                         MR. VOLHEIM:     Thank you, James.    I
16                  appreciate it.
17                         MR. NOWAK:     No problem.   I just
18                  wanted the record to be clear as to how
19                  the exhibits were marked here.        Since I'm
20                  the only one, with the exception of the
21                  plaintiff and the court reporter, that
22                  can actually see the marked exhibits at
23                  this point.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                     29

 1            Q.      So, Mr. Gaston, after you received
 2    Exhibit A, which is the January 15 letter, is that
 3    when you had this discussion with Ms. Washington and
 4    decided to send the letter to an attorney?
 5            A.      No.     I think it was sometime after that.
 6            Q.      How long after the January letter date
 7    did you -- how long did you wait until you spoke with
 8    Amy about it?    I'm sorry, with Ms. Washington.
 9            A.      I don't know.     It was after the -- it was
10    after the April letter.
11           Q.       What about the April letter made you
12    bring this up to Ms. Washington?
13           A.       I didn't bring it up.    We were just
14    having a conversation, and she brought it up to me.
15           Q.       You were having a conversation about
16    letters that you had received in the mail?
17           A.       Yeah.
18           Q.       And when you were having this
19    conversation, you were no longer employed with
20    Ms. Washington, right?
21           A.       Right.
22           Q.       And so were you having this conversation
23    at your house or her house?
24           A.       Her house.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                       30

 1            Q.       And why were you at her house having a
 2    conversation about mail you received?
 3            A.       Oh, for Christ's sake.      What difference
 4    does it make?
 5                            MR. VOLHEIM:    Objection.
 6                     Relevance.
 7                            Mr. Gaston, hold on, please.    Thank
 8                     you.    I agree with you.
 9                            Boyd, what is the relevance of that
10                    question?
11                            MR. GENTRY:    I don't have to explain
12                    the relevance.
13    BY MR. GENTRY:
14            Q.      Can you please answer the question?
15            A.      No, I refuse to.
16            Q.      Did Ms. Washington tell you that she had
17    filed a lawsuit from receiving a letter?
18                            MR. VOLHEIM:    Objection.
19                    Relevance.
20                            You can answer, Mr. Gaston.
21                            THE WITNESS:    May have.
22    BY MR. GENTRY:
23            Q.      And did she tell you that she had
24    received any money from that lawsuit?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                        31

 1                            MR. VOLHEIM:   Objection.
 2                    Relevance.
 3                            You can answer, Mr. Gaston.
 4                            THE WITNESS:   Not at the time.
 5    BY MR. GENTRY:
 6               Q.   Has she since told you that she received
 7    any money?
 8               A.   I don't talk to her that often.
 9               Q.   Why did your mail come up with her?
10            A.      My mail didn't.    She said if I had any
11    letters, I could send them to her, to this attorney.
12    That's how they came up.
13            Q.      Okay.    She said, If you've gotten any
14    letters (inaudible), you could send them to her, and
15    she would get them to a lawyer; is that right?
16            A.      What?
17            Q.      I'm sorry.    You broke up.    Is that right?
18            A.      You broke up.    What did you say?
19            Q.      She told you, Ms. Washington told you
20    that if you had received any letter asking you to pay
21    money --
22                         (Audio connection dropped.)
23                         THE WITNESS:      Now it's down.
24                         THE COURT REPORTER:      We can't hear




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                       32

 1                     you.
 2                            (A brief recess was had.)
 3                            (Nancy Quiroga and Randy Parker are
 4                     not present via videoconference.)
 5    BY MR. GENTRY:
 6            Q.       So is it correct, Mr. Gaston, that you
 7    had this conversation with Ms. Washington, then you
 8    brought her, in person, the two letters that are
 9    marked as Exhibits A and B?
10            A.    Wrong.
11                            MR. VOLHEIM:   Objection.   Hold on.
12                            Mr. Gaston, go ahead, Mr. Gaston,
13                  you can answer that.
14                            THE WITNESS:   No.   She was just
15                  informing me what she had done.         She had
16                  sent them to this attorney that she had
17                  found out about, and so she gave me this
18                  attorney's, Amy's information, and I just
19                  called Amy and told her I had some
20                  letters.
21                            So she told me to send them or fax
22                  them to her and she would look them over,
23                  and that's what it was.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                     33

 1            Q.       Why did you want to go to a lawyer?
 2            A.       Ms. Washington said because there was a
 3    possibility that if it was wrongdoing in the letters,
 4    that you could get money for them.
 5            Q.       When you had read the letters and spoke
 6    with Ms. Washington, was there something wrong with
 7    the letter that you noticed?
 8            A.       I have no idea.    I'm not an attorney, so
 9    I can't look at something and tell if something's
10    wrong with it.
11            Q.    So did you read the letters when you got
12    them in the mail?
13            A.    Yeah.
14            Q.    And when you read them, you didn't notice
15    anything that was wrong, but Ms. Washington brought up
16    that maybe a lawyer should look at it, right?
17            A.    Something other than --
18                         MR. VOLHEIM:    Objection -- hold
19                  on, Mr. Gaston.
20                         Objection.    Misstates the testimony.
21                         You can go ahead and answer,
22                  Mr. Gaston.
23                         MR. GENTRY:    He's in the middle of
24                  an answer.    Please don't interrupt him.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                    34

 1                      MR. VOLHEIM:     I can get an objection
 2                 on the record.   I'm sorry that this is
 3                 telephonic, we had to wait for you.        You
 4                 certainly can wait for me to get my
 5                 objection on, then Mr. Gaston can answer.
 6                      If you didn't want the delay, we
 7                 would have all been sitting in a room
 8                 there.   All right.
 9                      So I will make an objection.     And if
10                 it's, unfortunately, it's during when my
11                 client's speaking, I apologize, but
12                 that's the nature of the beast that you
13                 chose.
14                      So going back to it.     Objection.
15                 Misleading and misstates his testimony.
16                      You can go ahead and answer,
17                 Mr. Gaston.
18                      THE WITNESS:     Other than where it
19                 says Gaston 03, where they got these
20                 principals and interests and others where
21                 they got the zeroes or now, I mean, it
22                 bothered me whether or not now they got
23                 zeroes on here, whether or not later they
24                 was going to turn into dollar amounts.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                   35

 1    BY MR. GENTRY:
 2             Q.    And so were the zeroes incorrect?
 3             A.    Pardon me?
 4             Q.    Were the zeroes that you're talking about
 5    correct or incorrect?
 6             A.    I have no idea.   I have no idea.   They
 7    just says Principal, Interest, Other, zero, zero,
 8    zero.   It says zeroes now, but I'm just saying later
 9    on down the road before this was paid off, whether
10    they was going to change into something else.
11                  If it wasn't going to be nothing, why was
12    it even on there in the first place?
13            Q.    What does zero mean?
14            A.    It means nothing now.
15            Q.    So this Exhibit A, which is marked Gaston
16    2 and 3, you -- you gave the originals to Amy, and you
17    don't have them back; is that right?
18            A.    No.
19            Q.    You don't know where the originals are
20    after you gave them to Amy; is that right?
21            A.    I would imagine they're still there.    I
22    don't have them.
23            Q.    Still where?
24            A.    With Amy and them.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                    36

 1            Q.      Earlier you told me you may have faxed
 2    the letters to Amy.     If you had faxed them, what would
 3    you have done with the original?
 4            A.      I would probably still have them.   What
 5    difference does it matter where the originals are?
 6                    Does it matter where the originals are?
 7            Q.      Is it fair to say that you don't know
 8    where the originals are?
 9            A.      Does it matter?
10           Q.       Mr. Gaston, please answer the question.
11                    Is it fair that you do not know where the
12    originals of Exhibits A and B are?
13           A.       Probably not.
14           Q.       Okay.   So you do know where the originals
15    are, right?
16           A.       You just answered the question.   You told
17    me I didn't know, so probably not.
18           Q.       So are you agreeing with me that you do
19    not know where the originals are?
20           A.       Yeah, that's what you told me, so
21    probably not.
22           Q.       If you look at the first page of Exhibit
23    A, it says the total amount due is $775.30.
24                    Do you see that?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                        37

 1               A.   Okay.     Small writing, I can't see.
 2               Q.   Was that correct or incorrect?
 3               A.   I don't know.     I have no idea what it's
 4    for.
 5               Q.   Okay.     If you turn to the second page of
 6    Exhibit A, which is marked Gaston 3, do you see that
 7    on there there are six columns?
 8               A.   Uh-huh.
 9               Q.   Client Name, Client Reference Number,
10    Principal, Interest and Total.
11              A.    Uh-huh.
12              Q.    Do you see the bottom right total is
13    775.30?
14              A.    Okay.
15              Q.    And do you see that in that table there
16    is a breakdown of the amounts that tally up to
17    $775.30?
18                    Do you see that?
19              A.    Okay.
20              Q.    Are those amounts correct?
21              A.    Once again, I'm going to say I don't
22    know, because I have no idea what they're for.      You're
23    just showing me --
24              Q.    Who is that letter from, Exhibit A?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                   38

 1              A.   Who is it from?
 2              Q.   Yes.   Who does the letter indicate that
 3    it's from.
 4              A.   Finance Systems.
 5              Q.   Have you spoken with anyone at Finance
 6    System of Toledo?
 7              A.   I can't recall.
 8              Q.   Have you ever sent money to anyone at
 9    Finance System of Toledo?
10              A.   I may have.
11              Q.   This January 15th, 2018, letter, is this
12    the first letter that you received from Finance
13    System?
14              A.   I don't -- I can't recall.    I don't know.
15              Q.   If Finance System has records that says
16    that they have sent you a number of letters before
17    this, would you disagree with that?
18              A.   Once again, I can't recall.
19              Q.   And if Finance System had records
20    indicating that you had made payments on certain
21    accounts, would you have any reason to disagree with
22    that?
23              A.   If they said, no, I don't.    I'm sure I
24    have made payments to different places.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                    39

 1              Q.   Did you keep record of any of your
 2    payments or correspondence to Finance System of
 3    Toledo?
 4              A.   I can't recall.
 5              Q.   Did you understand when you received this
 6    January 15th, 2018, letter that this was a letter from
 7    a debt collector?
 8              A.   Yeah.   I know Finance System is.
 9              Q.   You had had dealings with them before
10    January of 2018, so you knew who they were, right?
11              A.   Yeah.
12              Q.   And you know what the Toledo Clinic is,
13    right?
14              A.   Yeah.   I go to the Toledo Clinic.
15              Q.   So for this January letter marked Exhibit
16    A, if it says there the amount due on two Toledo
17    Clinic accounts, are you telling me that you have no
18    record for you to check to see if those amounts are
19    owed by you?
20              A.   I'm sure they probably are, but I don't
21    know what they're for.
22              Q.   Did you contact Finance System of Toledo
23    after you received this January 2018 letter to ask
24    what it was for?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                    40

 1              A.   Listen, that was -- that was a year ago.
 2    That was over a year ago, and I can't remember.
 3              Q.   Did you make any audio recordings of any
 4    telephone call with Finance System?
 5              A.   I don't make audio recordings.
 6              Q.   Did you send any correspondence to
 7    Finance System to ask about these bills or this
 8    letter?
 9              A.   No.   No.
10              Q.   Are you aware of -- let me back up.
11                   There are a number of cases on the Toledo
12    Municipal Court docket indicating that you have been
13    sued by various creditors.
14                   Are you aware of that?
15              A.   Huh-uh.
16              Q.   And some of them were stayed, and your
17    liability was ultimately discharged because you filed
18    bankruptcy.
19                   Are you aware of that?
20              A.   No.
21              Q.   If you get a judgment against someone in
22    municipal court and they don't pay that, what happens
23    to that judgment?
24                         MR. VOLHEIM:   Objection.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                         41

 1                            Hold on, Mr. Gaston.    Don't answer
 2                     that.
 3                            THE WITNESS:   Okay.
 4                            MR. VOLHEIM:   Objection.   Calls for
 5                     a legal conclusion, incomplete
 6                     hypothetical.
 7                            Go ahead and answer to the extent
 8                     you can, Mr. Gaston.
 9                            THE WITNESS:   Okay.
10                         Can you repeat, the what now?
11    BY MR. GENTRY:
12            Q.      If you get a judgment against someone in
13    Toledo Municipal Court and they don't pay it, does
14    that judgment remain the same amount or does it ever
15    add interest?
16                         MR. VOLHEIM:      Same objection.
17                         Go ahead.    Mr. Gaston.
18                         THE WITNESS:      Okay.   I guess it -- I
19                    don't know.    I guess it adds interest, I
20                    guess.    Some of them, I guess.
21    BY MR. GENTRY:
22            Q.      Okay.    The Exhibit B that you brought
23    with you marked Gaston 1, it lists a total amount due
24    of $208.59.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                     419-255-1010
                                                                  42

 1                    Do you see that?
 2            A.      Yeah.
 3            Q.      Do you know what that account involved?
 4            A.      Do I what?
 5            Q.      Do you know what that account involved?
 6            A.      No.
 7            Q.      Do you know why they sent you a 200
 8    dollar bill, Toledo Clinic?
 9            A.      No.     Do you?
10            Q.      Did you ask anyone at Finance System to
11    explain that?
12            A.      Once again, I don't remember.
13            Q.      So you've gone to Toledo Clinic to obtain
14    services, right?
15            A.      Pardon me?
16            Q.      So you have gone to Toledo Clinic to
17    obtain services; is that right?
18            A.      Yeah.
19            Q.      And did you sign anything with the Toledo
20    Clinic agreeing to make payments for the services?
21            A.      What now?
22            Q.      Did you sign an agreement with Toledo
23    Clinic --
24            A.      It's not with the Toledo Clinic -- it's




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                   43

 1    not with the Toledo Clinic.    My doctors are with the
 2    Toledo Clinic.
 3            Q.    Okay.   What's your doctor's name?
 4            A.    What am I supposed to do, run down all my
 5    doctors?
 6            Q.    Well, how many doctors do you have there
 7    with the Toledo Clinic?
 8            A.    All of them.    And I've had multiple
 9    doctors with the Toledo Clinic, so ...
10            Q.    Okay.   So for any of these doctors that
11    you've seen at the Toledo Clinic, have you signed a
12    document agreeing to make payments for the services?
13            A.    I don't know.
14            Q.    Is that "I don't know," or is that just
15    "no"?
16            A.    I don't -- I don't know.
17            Q.    Did you receive bills from the Toledo
18    Clinic that -- for these accounts that are mentioned
19    in these two letters that are Exhibits A and B?
20            A.    I really couldn't tell you.
21            Q.    Do you know who owns the right to collect
22    these accounts?
23            A.    The what?
24            Q.    Who is the creditor for these accounts?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                  44

 1    Is it the Toledo Clinic, or do you know?
 2           A.     I have no idea.
 3           Q.     Do you think that Finance System bought
 4    the debts?
 5           A.     I couldn't tell you.
 6           Q.     So when you read the Exhibit A, was it
 7    two pages in that original, or was it three pages or
 8    just one page?   How many pages -- how many pieces of
 9    paper were in the original?
10           A.    I don't remember.
11                       MR. GENTRY:    Nathan, is there some
12                 reason why we don't have the original
13                 here with us today?
14                       MR. VOLHEIM:    I will ask the same
15                 question again.     You guys produced them,
16                 didn't you?
17                       MR. GENTRY:    The deposition notice
18                 required Mr. Gaston to bring the original
19                 letter with him today.
20                       MR. VOLHEIM:    Uh-huh.
21                       MR. GENTRY:    Is there some reason we
22                 don't have the original?
23                       MR. VOLHEIM:    I'm not being deposed
24                 here today, Boyd, so if you have issues,




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                       45

 1                    you can certainly speak to me about it
 2                    anytime, but not during the deposition of
 3                    my client.
 4                           And number two, my client has
 5                    testified quite adamantly that he doesn't
 6                    know if he has originals or not.      So
 7                    there's the answer to your question.
 8    BY MR. GENTRY:
 9               Q.   Mr. Gaston, I already asked you if you
10    ever sued anyone, and you responded by saying no.
11                    Do you remember that testimony?
12            A.      Uh-huh.
13            Q.      Is that yes?
14            A.      Yes.    I don't remember ever suing
15    anybody.
16            Q.      So when you went to Amy, whatever
17    happened to that?
18                           MR. VOLHEIM:   Objection.
19                    Attorney-client privilege.
20                           Boyd, if you want to clean up your
21                    question, I will consider having my
22                    client answer.    But right now I'm going
23                    to instruct him not to because I have no
24                    idea what you're asking.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                       46

 1    BY MR. GENTRY:
 2               Q.    Well, you went to Amy about the issue
 3    that you discussed with Ms. Washington, this letter.
 4                     What did you ever do with that?
 5                            MR. VOLHEIM:   Objection.
 6                     Attorney-client privilege.
 7                            You can answer the question,
 8                     Mr. Gaston, to the extent you know.
 9                            THE WITNESS:   Okay.
10    BY MR. GENTRY:
11            Q.      What's your answer, please?
12            A.      Well, what did I do about this?       Well,
13    we're here now, I guess, whatever you want to call
14    this.
15            Q.      Well, I'm here taking your deposition,
16    talking to you.
17            A.      Yeah.    I don't think you're really
18    talking.    You're pressuring me.
19            Q.      What did you do about these letters?
20                         MR. VOLHEIM:      Objection.   Asked
21                    and answered.
22                         You can answer again, Mr. Gaston.
23                         THE WITNESS:      Okay.   What do you
24                    mean, what did I do about these letters?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                      47

 1    BY MR. GENTRY:
 2              Q.   Well, you obviously decided not to sue
 3    anyone, right?
 4                        MR. VOLHEIM:    Objection.
 5                   Misstates the testimony.
 6    BY MR. GENTRY:
 7              Q.   Can you please answer it?
 8              A.   What are you looking for me to answer?
 9              Q.   I'm asking you is it right that you made
10    the decision not to sue anyone?
11              A.   I'm lost with the question.
12              Q.   Earlier you told me you never sued
13    anyone.
14              A.   Right.
15              Q.   Even though you went to consult with a
16    lawyer, did you make the decision yourself to not file
17    suit against anyone?
18                        MR. VOLHEIM:    Objection.   Vague.
19                        Boyd, are you talking about in
20                   reference to the current lawsuit, or are
21                   you talking about in general?
22                        MR. GENTRY:    I'm just trying to get
23                   an answer.
24                        THE WITNESS:    Answer to what?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                     48

 1    BY MR. GENTRY:
 2              Q.    Did you make a decision to not sue
 3    anyone?
 4                           MR. VOLHEIM:   Objection.
 5                           You can answer.
 6    BY MR. GENTRY:
 7              Q.    You can answer.
 8              A.    I said that I've never sued no one
 9    before.    I think that answer is good enough.
10              Q.   Okay.    Have you taken any medications in
11    the last 24 hours that might affect your memory?
12              A.   Well, let me -- hold on.     Let me think.
13    No.
14              Q.   Were you able to drive to the deposition
15    on your own?
16              A.   Yeah.
17              Q.   Is your -- what was your disability for?
18              A.   My right hand.
19              Q.   And does that prevent you from working?
20              A.   It prevented me -- it prevented me from
21    working in my field.
22              Q.   And is it right that since 2004 you've
23    not held any employment?
24              A.   At that time, since then, I've done my




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                        49

 1    own landscaping.
 2            Q.       Okay.    Under your own company name; is
 3    that right?
 4            A.       Well, no.    I just do it for friends.
 5            Q.       So if you go back to Gaston 003, which is
 6    the second page of this Exhibit A, I want you to look
 7    at the column that says Principal.          What does
 8    "principal" mean?
 9            A.       The full amount.
10            Q.    What does the word "interest" mean to
11    you?
12            A.    What's added on to that.
13            Q.    And so when you read this column of
14    Principal in this letter today, you understand it to
15    be the initial amount that you owed to Toledo Clinic
16    on two accounts, right?
17            A.    Uh-huh.
18            Q.    Is that a yes?
19            A.    Yes.       My mouth is dry.
20                         MR. NOWAK:     Would you like more
21                  water, sir?
22                         THE WITNESS:     Thank you.    Okay.
23    BY MR. GENTRY:
24            Q.    Then you see the column that says




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                     50

 1    Interest, and you said that's the amount that's added
 2    on to the principal, right?
 3            A.       Uh-huh.   Yes.
 4            Q.       So as you sit here today and read this,
 5    Principal and Interest, these two columns, do those
 6    mean that no amounts were added for interest?
 7            A.       Yeah.   Not at that time.
 8                          MR. VOLHEIM:   Objection.
 9                          Mr. Gaston, you can answer.    And I
10                  apologize about cutting you off.
11                         Objection, calls for speculation.
12                         Mr. Gaston, you can answer, even
13                  though you already have.
14                         THE WITNESS:    Okay.   No -- excuse
15                  me.
16                         Not at that time, but will there be,
17                  just like the column Other, what is
18                  "other"?     Why is Other on there?
19    BY MR. GENTRY:
20            Q.    All right.     So when you see that word
21    "Other," what does that mean to you?
22            A.    They could add some other fees on there.
23            Q.    And when you look at this actual text, it
24    has zeroes in for Other and zeroes for all the




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                    51

 1    Interest fields, right?
 2            A.       Right.   At the time that they gave it --
 3    at the time they sent it to me.
 4            Q.       And so Finance System of Toledo told you
 5    in writing that it had not added interest or other
 6    charges to these principal amounts, right?
 7            A.       At that time.
 8            Q.       Has Finance System of Toledo ever told
 9    you, either before or after this Exhibit A, that they
10    were adding interest or other amounts?
11            A.    I can't tell you, because I don't recall
12    talking to them.
13            Q.    Right.      So you would agree, they never
14    told you that they were adding interest or other
15    charges, right?
16            A.    I didn't talk to them, so they couldn't
17    tell me if I never talked to them.
18            Q.    Right.      So you would agree with me,
19    right, that Finance System of Toledo never told you
20    that it was seeking interest or other charges on these
21    accounts, right?
22            A.    I disagree with you, because they -- if I
23    didn't talk to them, they couldn't tell me that they
24    was or wasn't.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                     52

 1               Q.    This document itself shows that
 2    Finance System of Toledo is not seeking any interest
 3    or any other charge.
 4               A.    Then why -- then why even put it on
 5    there?     Why just leave it other -- other places have
 6    not even put nothing on there.      Why not just send --
 7    why not just send the letter and just say -- why not
 8    just send the first page?
 9               Q.    Well, let's look at Exhibit B, the April
10    5th, 2018, letter.      Do you see that?   What you brought
11    with you today is just one page, right?
12             A.     Exactly.    So why not just -- why not just
13    send that?
14             Q.     Now, if you look at the total amount due,
15    $208.59, right?
16             A.     Yeah.
17             Q.     How much of that was principal and how
18    much was interest or other charges?
19             A.     Don't know.
20             Q.     Because that one page does not give you
21    any type of detail of how that $208.59 was tallied,
22    correct?
23             A.     I imagine.
24             Q.     Okay.    And so the Exhibit B, what you're




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                   53

 1    showing me, has a column for Principal, a column for
 2    Interest, a column for Other showing you that there
 3    was no interest and no other charge added to the
 4    principal balances, right?
 5            A.    At that time, yeah.
 6            Q.    And there's no other communication from
 7    Finance System of Toledo that changed the Interest or
 8    Other column, right?
 9            A.    I would imagine.
10           Q.     Right.   But you would agree with me,
11    right, they never told you that you owed interest or
12    other charges on these accounts, right?
13           A.     Once again, I have not talked to them.
14           Q.     And so this Exhibit B gets you a
15    breakdown of how the total amount, $775.30, came to
16    be, right?
17           A.     I would imagine.
18           Q.     And it did it in a fashion that was easy
19    for you to understand just sitting here reading
20    through it, because it's only taken a couple minutes
21    to look at it, and you know exactly where it comes
22    from, you know that it all comes from principal and
23    not interest or other charges, right?
24           A.     Maybe they sent.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                       54

 1                          MR. VOLHEIM:    Hold on.   Mr. Gaston,
 2                     hold on.
 3                          Is there a question in there or are
 4                     you just making a statement?
 5                          MR. GENTRY:    Well, I've asked him a
 6                     question, and he's --
 7                          MR. VOLHEIM:    I don't hear a
 8                     question in there.
 9                          MR. NOWAK:    This is James Nowak.   I
10                  just want to clarify, because I think
11                  you're saying Exhibit B, and I think what
12                  you're referring to is Exhibit A, the
13                  second page of Exhibit A.
14                         MR. GENTRY:     Yes, I'm sorry.   I was
15                  talking about Exhibit A.
16                         So I'll restate the question for
17                  you, Nathan, make it clear, since I made
18                  a mistake there.
19    BY MR. GENTRY:
20            Q.    The second page of this Exhibit A gave
21    you a detailed breakdown of how the total amount was
22    calculated, right?
23            A.    Yeah.
24            Q.    And it demonstrated to you in Exhibit A




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                        55

 1    that Finance System was not seeking interest or other
 2    charges on these accounts, right?
 3            A.       At that time, yes.
 4            Q.       And you're aware that if Toledo Clinic
 5    were to file suit against you for these balances and
 6    it gets a judgment, it could seek judgment rate
 7    interest on those accounts, right?
 8                          MR. VOLHEIM:    Objection.     Hold on,
 9                     Mr. Gaston.
10                         Objection.    Asked and answered calls
11                  for a legal conclusion.
12                         You can answer again, Mr. Gaston, to
13                  the extent that you know.
14                         THE WITNESS:     Okay.   I would imagine
15                  so.
16    BY MR. GENTRY:
17            Q.    And so if a judgment were to be rendered
18    against you, the Toledo Clinic files suit and gets a
19    judgment on those accounts, at that point, if the
20    judgment had interest, there might be a dollar amount
21    to put in the Interest column, right?
22            A.    Probably.
23                         MR. GENTRY:     Objection.    Calls for
24                  a legal conclusion.       Incomplete




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                        56

 1                   hypothetical.
 2    BY MR. GENTRY:
 3            Q.     And in that judgment, the court might
 4    also award court costs, which could go into the Other
 5    column, right?
 6                           MR. VOLHEIM:   Same objection.
 7                           Go ahead, Mr. Gaston.
 8                           THE WITNESS:   Probably.
 9    BY MR. GENTRY:
10            Q.     Okay.    And if you go to Exhibit B, again,
11    the April 5th, 2018, letter, the format of that letter
12    gives you less information, right?
13            A.     Uh-huh.
14            Q.     Is that a yes?
15            A.     Yes.    And maybe it was less information
16    because it was only one account; and this Exhibit A,
17    second page, it was multiple accounts, if we want to
18    get technical about it.
19            Q.     And if you are getting a letter from a
20    debt collector, would you like that debt collector to
21    give you less information or more complete
22    information?
23            A.     Probably more information.
24            Q.     Mr. Gaston, have you ever been charged




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                     57

 1    with a felony?
 2            A.       No.
 3            Q.       Have you ever been convicted of a crime
 4    of dishonesty, like writing bad checks?
 5            A.       No.
 6            Q.       Are you claiming that you have lost or
 7    spent money as a result of receiving these two letters
 8    marked as Exhibits A and B?
 9            A.       Do what?
10            Q.    Are you claiming today that you have lost
11    money because you received these letters marked
12    Exhibits A and B?
13            A.    No.
14            Q.    Are you aware that the lawyers in Chicago
15    filed a federal lawsuit on your behalf?
16            A.    Not sure.
17            Q.    And so you won't know where that lawsuit,
18    what state or city it's pending in, would you?
19                           MR. VOLHEIM:   Objection.
20                  Relevance.
21                           Go ahead and answer, Mr. Gaston.
22                           THE WITNESS:   I'm going to say not
23                  sure.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                       58

 1            Q.       Are you married?
 2            A.       Nope, no.
 3            Q.       Were you married in January or April of
 4    2018?
 5            A.       Wait a minute.   Let me think.
 6                     No.
 7            Q.       When you've been to the Toledo Clinic, do
 8    you recall if you ever signed a document that -- in
 9    which document you would have agreed to pay interest
10    or other charges beyond the principal balance for the
11    services rendered?
12            A.    No, no.
13            Q.    So if you were to get in front of a jury
14    on this federal lawsuit that your lawyer's filed on
15    your behalf, are you going to tell them that you
16    suffered damages?
17                           MR. VOLHEIM:   Objection.    Calls
18                  for a legal conclusion.
19                           You may answer, Mr. Gaston.
20                           THE WITNESS:   Okay.   No.
21    BY MR. GENTRY:
22            Q.    So you're not going -- and by "damages,"
23    I also mean harm.      You're not going to tell the jury
24    that you were harmed by these two letters, right?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                      59

 1            A.       No.
 2            Q.       All right.   And I don't mean to pester
 3    you, but I want to make sure I'm clear, because I
 4    think you're agreeing with me, but you're answering in
 5    the negative.     So I'm just going to ask it in a
 6    different way, because I think I worded it poorly.
 7                     Have you been harmed by receiving these
 8    two letters in the mail?
 9            A.       No, once again.
10                           MR. GENTRY:   Okay.   We can go off
11                    the record.    I want to take just maybe a
12                    five-minute break if that's okay.
13                           (A brief recess was had.)
14                           (Court Reporter marked Defendant's
15                    Exhibit C.)
16    BY MR. GENTRY:
17            Q.      We took a brief recess and we're back on
18    the record.    The witness has been handed what's been
19    marked as Exhibit C as in Charlie.
20                    Mr. Gaston, is Exhibit C a judgment
21    against you?
22            A.      Yeah.    It looks like it.
23            Q.      Have you satisfied that judgment?
24            A.      Okay.    First of all, what does that have




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                    60

 1    to do with this?
 2             Q.      Have you made any payment toward that
 3    judgment?
 4             A.      Once again, what does that have to do
 5    with this?
 6             Q.      Mr. Gaston, I appreciate that you don't
 7    understand what this has to do with it, but I don't
 8    have to explain to you what this has to do with this
 9    case.   I'm going to ask you again, please answer the
10    question.
11                         THE WITNESS:   Okay.   Do I have to
12                  answer this question?     My attorney.
13                         MR. VOLHEIM:   Mr. Gaston, it has no
14                  relevance, but you can go ahead and
15                  answer.    That's fine.
16                         THE WITNESS:   Actually, I turned
17                  this over to my attorney, so if you want
18                  to know anything, you can call
19                  Mr. Ed Snyder.    He'll answer the
20                  question.
21                         So I'm done -- I'm done answering
22                  the questions about this.      So you can
23                  contact Ed Snyder.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                   61

 1             Q.    Mr. Gaston, you're here under oath in a
 2    deposition.   I can only ask you the questions.
 3             A.    Okay.   So I gave you my answer.   Contact
 4    my attorney, Ed Snyder.
 5             Q.    Are you refusing to answer if you've made
 6    any payments for this judgment?
 7             A.    Contact Mr. Ed Snyder.
 8             Q.    So I'll take that as -- I'll assume that
 9    you have not made any payments to satisfy this
10    judgment.
11             A.   Since this has no relevancy to why we're
12    here, you can contact Mr. Snyder.
13             Q.   Do you see the judgment awarded against
14    you is for 1,595 dollars?
15             A.   I'm not blind.
16             Q.   Plus statutory interest and court costs,
17    right?
18             A.   Okay.
19             Q.   That's what it says, right?
20             A.   I guess.    I ain't really looked at it
21    recently.
22             Q.   You said you're not blind.    Go ahead and
23    take a moment to read it.
24             A.   Okay.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                     62

 1            Q.       And so if you have not satisfied that
 2    judgment, the amount of interest that has accrued
 3    would make the amount owed larger than 1,595 dollars
 4    today, right?
 5            A.       Maybe, maybe not.
 6                          MR. VOLHEIM:   Objection.
 7                     Objection.   Hypothetical.
 8                          You can answer, Mr. Gaston.
 9                          THE WITNESS:   Maybe, maybe not.
10                    That's why I have an attorney.    That's
11                    why I said contact him.
12    BY MR. GENTRY:
13            Q.      Do you know how much interest has accrued
14    on that judgment?
15            A.      I just said contact Mr. Snyder.     I turned
16    it over to him.    That's why you have an attorney, for
17    them to negotiate.
18            Q.      Mr. Gaston, I can hear you clearly.
19    There's no need for you to raise your voice.
20            A.      Well, apparently, you don't understand,
21    because you've been asking the same questions in
22    different ways for the majority of this deposition.
23            Q.      Again, Mr. Gaston, there's no need to
24    yell.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                     63

 1                     Do you know how much court costs were in
 2    this case?
 3             A.      Do what?
 4             Q.      Do you know how much court courts were
 5    awarded against you in that case?
 6             A.      I can't tell you.   I know nothing about
 7    it.   Ask Mr. Snyder.
 8             Q.      The lawyers that filed that suit were
 9    from the law firm of Scheer, Green & Burke, right?
10            A.     Yeah.    That's what the letter says.
11            Q.     Well, that's what the judgment says.
12    Those were the attorneys for the plaintiff, the City
13    of Toledo.
14                   Have those lawyers sent you any
15    correspondence telling you that you owe interest or
16    court costs?
17                         MR. VOLHEIM:    Objection.
18                   Relevance.
19                         Go ahead, Mr. Gaston.     We can play
20                   Mr. Gentry's games.
21                         THE WITNESS:    Okay.   Once again, I
22                   turned it over to my attorney.      So it's
23                   out of my hands.
24    BY MR. GENTRY:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                     64

 1            Q.      I'm not asking you if you turned anything
 2    over to your attorney or anything is in your hands.
 3                    I'm asking you if you received a letter
 4    from Scheer, Green, & Burke indicating that you owed
 5    interest or court costs on this judgment.
 6            A.      If I turned it over to my attorney, I'm
 7    sure that he would have gotten in touch with them,
 8    stopping them from communicating with me.
 9            Q.      But you're still not directly answering
10    the question.
11            A.      Yes, I did.
12            Q.      Did they send you a letter?
13            A.      I answered the question.   I'm going to
14    answer it the same way once again.
15            Q.      Go ahead.
16            A.      I just did.
17            Q.      Did they send you such a letter?
18            A.      I don't recall.   There's my answer.
19            Q.      If you go back to Exhibit A, the second
20    page contains columns and rows for multiple accounts.
21            A.      Uh-huh.
22            Q.      Some of those accounts show a zero
23    principal balance, right?
24            A.      Uh-huh.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                 419-255-1010
                                                                      65

 1              Q.   Is that a yes?
 2              A.   Yes.
 3              Q.   And so when you see an account like the
 4    first one, EPNO INC TOLEDO, with a zero Principal and
 5    a zero Interest and a zero Other, what does that mean
 6    to you?
 7              A.   We've got a zero principal.    That means I
 8    don't owe anything, or that means it was paid.
 9              Q.   Does that mean that you might owe
10    something in the future to EPNO?
11              A.   Pardon me?
12              Q.   Does that mean in the future you might
13    owe something else to EPNO?
14              A.   No.    It was probably something there and
15    it was paid.
16              Q.   Right.    How about the next line down --
17              A.   Same thing.
18              Q.   -- the next one, Allstar Disposal, right?
19              A.   Uh-huh.
20              Q.   Did you pay that one?
21              A.   Same thing.
22              Q.   Did you deal with Allstar Disposal?
23              A.   Did I deal with them?
24              Q.   Yeah.    You were a customer, right?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                  66

 1             A.   Yeah.
 2             Q.   And what did they do for you?
 3             A.   I paid them.
 4             Q.   But what kind of service did they provide
 5    for you?
 6             A.   Garbage.
 7             Q.   What was this, like your residential
 8    garbage, or was it hauling like residential landscape
 9    projects away?
10             A.   Residential.
11             Q.   Okay.    And so you called Allstar Disposal
12    directly, and paid whatever bill that Finance System
13    knew about; is that right?
14             A.   No, I didn't pay that.    We came up on a
15    mutual agreement.
16             Q.   You and Allstar Disposal, right?
17             A.   Exactly.
18             Q.   Okay.    And so then when you got this
19    letter that's Exhibit A, and it shows Allstar Disposal
20    has zero Principal, zero Interest, these zero Other,
21    you knee that was because you had paid off that
22    Allstar Disposal account, ir you had satisfied it,
23    right?
24             A.   Right.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio              419-255-1010
                                                                    67

 1            Q.    And then if we skip a couple lines down,
 2    there's a Toledo Clinic reference No. 28093870001, and
 3    it has a zero Principal, zero Interest, and zero
 4    Other, is that because you had made payments and paid
 5    that one off as well?
 6            A.    I would imagine.   I can't recall talking
 7    to them or nothing.   But I would imagine at some
 8    point, probably.
 9            Q.    Are you still treating with doctors at
10    the Toledo Clinic?
11            A.    All the time.
12            Q.    And do you ever -- have you ever gotten a
13    letter like this from Finance System and then you went
14    directly to Toledo Clinic to make a payment?
15            A.    No.
16            Q.    So you think maybe some of the payments
17    that you had paid off for Toledo Clinic accounts would
18    have been through Finance System?
19            A.    Because I have no idea what these -- I
20    have no idea what these bills are for or who they
21    are -- or what doctors they're for.
22            Q.    Do you see where each of the account
23    listings on that second page of that Exhibit A shows a
24    date of service and a client reference number?   Do you




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                    68

 1    see that?
 2             A.   Right.
 3             Q.   And so have you taken any steps to --
 4             A.   But the date of service could be -- could
 5    be multiple, multiple doctors, and all they did was
 6    jammed all the -- just jammed it all up in one deal.
 7             Q.   Have you taken any steps to learn what
 8    happened on those dates?
 9             A.   No.
10             Q.   Do you want to know if you owe this
11    money?
12             A.   I'm sure I do.
13             Q.   You're sure you do owe it, is that what
14    you're saying, or are you sure you want to know?
15             A.   I'm sure I will.     I've taken care -- I'm
16    sure I've taken care of some of the ones that's got
17    zeroes on them.
18                        MR. GENTRY:    All right.   I think
19                  that's all the questions I had, Nathan.
20                  You indicated you were going to ask some,
21                  so I'll yield the floor to you.
22                               - - -
23                           EXAMINATION
24    BY MR. VOLHEIM:




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                   69

 1              Q.     Mr. Gaston, as I said, I'll try to be
 2    very brief.     Counsel gave a -- I'm going to first ask
 3    you to look at Exhibit A, and then the second page of
 4    Exhibit A.     There is a category on there which says
 5    Other.
 6                     Do you see that category?
 7              A.     Yes.
 8              Q.     Where in this document, and you can look
 9    either on page 2 or page 1.     Anywhere in this document
10    does this say what Other means or what Other
11    encompasses?
12              A.    No.
13              Q.    Does it say that Other means court costs?
14              A.    No, nothing.
15              Q.    Does it give you any indication -- does
16    it give you any indication of what Other refers to?
17              A.    No.
18              Q.    There are five different debts listed on
19    page 2.    Do you see that?
20              A.    Yes.
21              Q.    Do you have other debts -- in the last
22    five years, let's just go back five years, have you
23    had other debts or other obligations owed to Toledo
24    Clinic that is not listed here?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                   70

 1              A.    Yes.
 2              Q.    So it's fair to say that this is not a
 3    complete list of accounts that you've had with Toledo
 4    Clinic.
 5              A.    No.
 6              Q.    Okay.   I'm going to ask you to look at
 7    what counsel marked as Exhibit C, which is the copy of
 8    the judgment, and I'm going to direct your attention
 9    to paragraph 2.
10                    And paragraph -- and I know you can read
11    it, but I'm just going to read it for the record.
12                    "It is therefore Ordered, Adjudged," I'm
13    a lawyer and I don't even know that word, "and Decreed
14    that the plaintiff have judgment against defendant in
15    the sum of $1595.00 plus statutory interest and court
16    costs."
17                    Anywhere in that sentence does it say the
18    word "other"?
19              A.    No.
20              Q.    Is it clear to you from reading that
21    sentence what the amount of the judgment is?
22              A.    Not really, no.   It just says 1595 plus
23    interest and court costs.
24              Q.    Okay.   And it doesn't say any other




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                    71

 1    categories of fees, correct?      Like it doesn't say
 2    "other" or anything like that.
 3            A.     No.    No.   No.
 4            Q.     Mr. Gentry today has shown you some
 5    documents.   Has he shown you any documents that you
 6    signed from Cleveland Clinic -- I'm sorry.      Strike
 7    that.
 8                   Has Mr. Gentry shown you any documents
 9    today that you signed from the Toledo Clinic?
10            A.    No.
11            Q.    If you had signed a document with the
12    Toledo Clinic allowing interest or other charges to be
13    added to your debt, do you think Mr. Gentry would have
14    showed that to you?
15            A.    Yeah.
16            Q.    Earlier, Mr. Gentry asked you in
17    reference to the two collection letters that we've
18    looked at today if you would rather have more
19    information or less information.
20                  Do you recall him asking you about that?
21            A.    Yes.
22            Q.    And I believe you said that you would
23    rather have more information, right?
24            A.    Yes.




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                419-255-1010
                                                                      72

 1            Q.    Would you rather have more information or
 2    accurate information?
 3            A.    Well, more information, but as long as it
 4    was accurate information.
 5            Q.    So is it fair to say that if you get a
 6    bunch of information but it's not clear or it's not
 7    true, that's not helpful to you?
 8            A.    Right.
 9                          MR. GENTRY:   Objection.    Leading.
10                  That was a leading question.
11                  Objection.
12                       MR. VOLHEIM:      We heard you the first
13                  time.    Thank you.
14    BY MR. VOLHEIM:
15            Q.    The letter that's Exhibit A -- I just
16    have a few more questions, Mr. Gaston.
17                  Exhibit A, is this letter, particularly
18    with reference to page 2, is it confusing to you?
19                       MR. GENTRY:      Objection.
20                  Leading.
21                       THE WITNESS:      Well, yes.
22    BY MR. VOLHEIM:
23            Q.    You can answer, Mr. Gaston.
24            A.    Well, yes, because it's got Principal,




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                  419-255-1010
                                                                        73

 1    and then it's got Interest, and it's got Other.         Like
 2    it is, are they going to add interest and other,
 3    whatever other is, at a different point in time?
 4                          MR. VOLHEIM:    That's all the
 5                     questions that I have for you,
 6                     Mr. Gaston.
 7                          Mr. Gentry may have one or two
 8                     follow-up questions.
 9                          MR. GENTRY:    I do, thank you.
10                               - - -
11                          RE-EXAMINATION
12    BY MR. GENTRY:
13              Q.   If the judgment that is in Exhibit C had
14    stated that the judgment was for 1,595 plus zero
15    interest and zero court costs, would you understand
16    that no interest and court costs were owed?
17              A.   Yes.
18              Q.   And so that would make it more clear,
19    wouldn't it?
20              A.   Exactly.   Because I know then the exact
21    amount.
22              Q.   And as the judgment stands now, you're
23    not really sure, as it reads now, you can't tell how
24    much interest and what are the court costs, right?




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                    419-255-1010
                                                                       74

 1             A.      Right.
 2             Q.      And so the information in the Exhibit A,
 3    like the letter we have been talking about, it was
 4    accurate on the day that it was sent to you and the
 5    day you received it, right?
 6             A.      I would imagine.
 7                          MR. VOLHEIM:   Objection.   Calls
 8                     for his speculation.
 9                          You can answer, Mr. Gaston.
10                         THE WITNESS:    Okay.   I would
11                  imagine.
12    BY MR. GENTRY:
13             Q.   And you have no reason to think that
14    there is interest or other charges that have been
15    added through today for the amounts in Exhibit A,
16    right?
17             A.   I really can't say, because I really
18    haven't gotten anything else from them.
19             Q.   And so if you had received another letter
20    from Finance System of Toledo with the same account,
21    and they -- you know, like a later letter, and they
22    showed that there was still no interest, still no
23    Other charge for these accounts, would that
24    demonstrate to you clearly that there was still no




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio                   419-255-1010
                                                                   75

 1    interest and still no Other charge to the account?
 2                      MR. VOLHEIM:     Objection.
 3                 Hypothetical.
 4                      You can answer, Mr. Gaston.
 5                      THE WITNESS:     I guess.
 6                      MR. GENTRY:     That's all the
 7                 questions I have.     Thank you.
 8                      MR. VOLHEIM:     Mr. Gaston, I'm done.
 9                 I appreciate very much your time today.
10                      THE WITNESS:    Thank you.
11                      THE COURT REPORTER:     Do you need to
12                 discuss signature?
13                      MR. VOLHEIM:    No.   We'll sign.
14                      (Deposition concluded and witness
15                 excused at 12:17 p.m.)
16                          (Signature reserved.)
17                            - - -
18
19
20
21
22
23
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                 76

 1                          SIGNATURE PAGE
 2
      Date of Deposition:    September 10, 2019
 3
      Correction page(s) enclosed? Yes___     No___
 4
      How many correction pages?____________________
 5
 6                  ______________________________________
                        ROBIE GASTON     Date
 7
 8                               - - -
 9
10
11
12
13
14
15
16
17    Please return this signed signature page along with
                       correction page(s) to:
18
                  COLLINS REPORTING SERVICE, INC.
19                       615 Adams Street
                        Toledo, Ohio 43604
20                        (419) 255-1010
21
22
23    Worksheet No. CS19-2424
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio             419-255-1010
                                                                   77

 1                     C E R T I F I C A T E
 2
 3             I, Casey G. Schreiner, a Notary Public in and
 4    for the State of Ohio, duly commissioned and
 5    qualified, do hereby certify that the within-named
 6    witness was by me first duly sworn to tell the truth,
 7    the whole truth, and nothing but the truth in the
 8    cause aforesaid; that the testimony then given was by
 9    me reduced to stenotype in the presence of said
10    witness and afterwards transcribed; that the foregoing
11    is a true and correct transcription of the testimony
12    so given as aforesaid.
13             I do further certify that this deposition was
14    taken at the time and place in the foregoing caption
15    specified.
16             I do further certify that I am not a
17    relative, employee of or attorney for any of the
18    parties in this action; that I am not a relative or
19    employee of an attorney of any of the parties in this
20    action; that I am not financially interested in this
21    action, nor am I or the court reporting firm with
22    which I am affiliated under a contract as defined in
23    the applicable civil rule.
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio               419-255-1010
                                                                78

 1
 2                  IN WITNESS WHEREOF, I have hereunto set
 3    my hand and affixed my seal of office at Toledo, Ohio
 4    on this 23rd day of September, 2019.
 5
 6                      __________________________________
                             CASEY G. SCHREINER, RMR-RDR
 7                                 Notary Public
                          in and for the State of Ohio
 8
 9
      My Commission expires December 26, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24




                    Collins Reporting Service, Inc.
     615 Adams Street         Toledo, Ohio            419-255-1010
                                                                                                                                              Page 79

                  A                     appears 7:11                           calculated 54:22                        conference 2:4,4,14 20:1
able 48:14                              applicable 77:23                       call 40:4 46:13 60:18                   confusing 72:18
absolutely 12:17                        appreciate 28:16 60:6 75:9             called 5:2 32:19 66:11                  connection 31:22
account 42:3,5 56:16 65:3 66:22         appropriate 17:8                       calls 41:4 50:11 55:10,23 58:17 74:7    consider 45:21
   67:22 74:20 75:1                     April 27:24 28:7 29:10,11 52:9 56:11   caption 77:14                           consult 47:15
accounts 38:21 39:17 43:18,22,24           58:3                                care 24:18 68:15,16                     CONSUMER 2:3
   49:16 51:21 53:12 55:2,7,19 56:17    Ariel 22:23                            case 1:5 5:9 11:19 15:8,18 18:8 20:5    contact 11:22 12:1 19:14 39:22 60:23
   64:20,22 67:17 70:3 74:23            asked 13:7 26:4,17 45:9 46:20 54:5        22:1 60:9 63:2,5                        61:3,7,12 62:11,15
accrued 62:2,13                            55:10 71:16                         cases 40:11                             contains 64:20
accurate 72:2,4 74:4                    asking 11:18 13:2,12,24 31:20 45:24    Casey 1:17 77:3 78:6                    contents 13:8
action 77:18,20,21                         47:9 62:21 64:1,3 71:20             categories 71:1                         continue 13:16 19:12 21:17,20
actual 50:23                            Associate 23:7                         category 69:4,6                         contract 77:22
adamantly 45:5                          assume 61:8                            cause 77:8                              conversation 29:14,15,19,22 30:2
Adams 1:16 76:19                        ATLAS 2:3                              certain 38:20                              32:7
add 41:15 50:22 73:2                    attention 70:8                         certainly 34:4 45:1                     convicted 57:3
added 49:12 50:1,6 51:5 53:3 71:13      attorney 5:8 6:6 8:19,20,20,23 9:2,4   certified 5:4                           copies 6:15 7:1,11
   74:15                                   12:21 14:4 20:3 29:4 31:11 32:16    certify 77:5,13,16                      copy 70:7
adding 51:10,14                            33:8 60:12,17 61:4 62:10,16 63:22   change 35:10                            correct 6:16,19,22 19:3 32:6 35:5
address 6:4 9:6,8,9                        64:2,6 77:17,19                     changed 53:7                               37:2,20 52:22 71:1 77:11
adds 41:19                              attorneys 14:12 15:1,7,18 27:14        charge 52:3 53:3 74:23 75:1             correction 25:15 76:3,4,17
Adile 17:12                                63:12                               charged 56:24                           correspondence 39:2 40:6 63:15
Adjudged 70:12                          attorney's 32:18                       charges 51:6,15,20 52:18 53:12,23       costs 56:4 61:16 63:1,16 64:5 69:13
admissible 12:17 18:8,23                attorney-client 12:4,20 13:3 14:7,15      55:2 58:10 71:12 74:14                  70:16,23 73:15,16,24
adult 22:18                                15:3,21 16:4 27:9 45:19 46:6        Charlie 59:19                           counsel 12:12 14:1 16:22 20:24 21:18
affect 48:11                            audio 31:22 40:3,5                     check 39:18                                69:2 70:7
affiliated 77:22                        Avenue 2:5                             checks 57:4                             County 23:18,22 24:1,6 25:7
affixed 78:3                            award 56:4                             Chicago 10:23 12:2 19:5 57:14           couple 6:8 9:18 53:20 67:1
aforesaid 77:8,12                       awarded 61:13 63:5                     child 22:19                             court 1:1 3:8 7:6 13:9,17,20 18:3
ago 10:16 40:1,2                        aware 40:10,14,19 55:4 57:14           children 20:16,20 22:13                    19:19 21:22 28:21 31:24 40:12,22
agree 30:8 51:13,18 53:10               A-r-i-e-l 23:2                         chose 34:13                                41:13 56:3,4 59:14 61:16 63:1,4,16
agreed 14:24 58:9                       a.m 1:14                               Christ's 30:3                              64:5 69:13 70:15,23 73:15,16,24
agreeing 36:18 42:20 43:12 59:4                                                Circle 5:19,24                             75:11 77:21
agreement 14:4 42:22 66:15                                 B                   city 10:22 57:18 63:12                  courts 63:4
ahead 9:20 21:1 22:5,22 32:12 33:21     B 3:7 7:7 8:9,10 28:8 32:9 36:12       civil 77:23                             Co-counsel 28:14
   34:16 41:7,17 56:7 57:21 60:14          41:22 43:19 52:9,24 53:14 54:11     claiming 57:6,10                        creditor 43:24
   61:22 63:19 64:15                       56:10 57:8,12                       clarify 54:10                           creditors 40:13
ain't 61:20                             back 17:2 34:14 35:17 40:10 49:5       clean 45:20                             crime 57:3
allow 9:17                                 59:17 64:19 69:22                   clear 28:4,18 54:17 59:3 70:20 72:6     CS19-2424 76:23
allowing 71:12                          bad 6:1 57:4                              73:18                                current 47:20
Allstar 65:18,22 66:11,16,19,22         balance 58:10 64:23                    clearly 16:19 62:18 74:24               customer 65:24
amount 36:23 39:16 41:14,23 49:9,15     balances 53:4 55:5                     Cleveland 71:6                          cutting 50:10
   50:1 52:14 53:15 54:21 55:20 62:2    bankruptcy 25:2,4 40:18                client 37:9,9 45:3,4,22 67:24
   62:3 70:21 73:21                     beast 34:12                            client's 34:11                                            D
amounts 34:24 37:16,20 39:18 50:6       Beavercreek 2:15                       Clinic 24:14,16 25:20,23 39:12,14,17    D 3:1
   51:6,10 74:15                        behalf 2:2,8,12 57:15 58:15               42:8,13,16,20,23,24 43:1,2,7,9,11    damages 58:16,22
Amy 10:19 11:8,22 12:1 16:1,9 19:4      believe 19:4 71:22                        43:18 44:1 49:15 55:4,18 58:7 67:2   date 1:14 7:22,24 29:6 67:24 68:4
   19:15 26:3,9 29:8 32:19 35:16,20     best 17:24                                67:10,14,17 69:24 70:4 71:6,9,12       76:2,6
   35:24 36:2 45:16 46:2                beyond 58:10                           colleague 19:10                         dated 6:19,22 27:22,23 28:5,7
Amy's 10:20 32:18                       bill 42:8 66:12                        collect 43:21                           dates 68:8
answer 9:17,20 10:8,11 11:13 12:5       bills 40:7 43:17 67:20                 collection 71:17                        daughter 20:13,14 25:22
   14:9,16 15:4,11,12,14,22 16:5,10     blind 61:15,22                         collector 39:7 56:20,20                 day 21:4 74:4,5 78:4
   16:14,15,20,23 17:10 21:1 22:3,5,8   bothered 34:22                         Collins 1:15 76:18                      deal 65:22,23 68:6
   22:22 27:10 30:14,20 31:3 32:13      bottom 8:3 37:12                       Colonel 2:14                            dealings 39:9
   33:21,24 34:5,16 36:10 41:1,7 45:7   bought 44:3                            column 49:7,13,24 50:17 53:1,1,2,8      debt 39:7 56:20,20 71:13
   45:22 46:7,11,22 47:7,8,23,24 48:5   Boyd 2:13,14 5:7 6:24 11:1 12:7 17:6      55:21 56:5                           debts 44:4 69:18,21,23
   48:7,9 50:9,12 55:12 57:21 58:19        17:21 18:10 21:14 28:3 30:9 44:24   columns 37:7 50:5 64:20                 December 78:9
   60:9,12,15,19 61:3,5 62:8 64:14,18      45:20 47:19                         Com 23:9                                decided 29:4 47:2
   72:23 74:9 75:4                      break 59:12                            come 11:21 12:1 17:2 31:9               decision 47:10,16 48:2
answered 26:18 36:16 46:21 55:10        breakdown 37:16 53:15 54:21            comes 15:16 53:21,22                    Decreed 70:13
   64:13                                breaking 19:21 26:23                   Commission 78:9                         defendant 1:8 2:8,12 5:2,8 28:14
answering 59:4 60:21 64:9               brief 7:9 32:2 59:13,17 69:2           commissioned 77:4                         70:14
anybody 45:15                           bring 6:7 7:13 17:1 29:12,13 44:18     communicating 64:8                      Defendant's 7:7 28:6,8 59:14
anymore 12:18                           broke 25:10 31:17,18                   communication 53:6                      defined 77:22
anytime 45:2                            brought 7:10,20 29:14 32:8 33:15       communications 12:21 13:4,6,8,15        degree 23:7
apartment 6:2 20:12                        41:22 52:10                         company 49:2                            delay 34:6
apologize 34:11 50:10                   bunch 72:6                             compensate 15:1                         delaying 18:19,21
apparently 62:20                        Burke 63:9 64:4                        complete 56:21 70:3                     demonstrate 74:24
appear 6:15,18                                                                 completed 23:6                          demonstrated 54:24
appearance 20:4                                          C                     completely 18:9                         department 23:18 25:9,12,14,17
APPEARANCES 2:1                                                                concluded 75:14                         deposed 5:4 44:23
                                        C 3:8 59:15,19,20 70:7 73:13 77:1,1
                                                                               conclusion 41:5 55:11,24 58:18



                                          Collins Reporting Service, Inc.
615 Adams Street                                    Toledo, Ohio                                                                  419-255-1010
                                                                                                                                                Page 80

deposition 1:12 11:17 12:15 13:19          49:6 51:9 52:9,24 53:14 54:11,12         35:15 36:10 37:6 41:1,8,17,23        hereunto 78:2
   18:19,21 20:6,18 44:17 45:2 46:15       54:13,15,20,24 56:10,16 59:15,19         44:18 45:9 46:8,22 49:5 50:9,12      He'll 60:19
   48:14 61:2 62:22 75:14 76:2 77:13       59:20 64:19 66:19 67:23 69:3,4           54:1 55:9,12 56:7,24 57:21 58:19     highest 23:5
deputy 23:20,21                            70:7 72:15,17 73:13 74:2,15              59:20 60:6,13 61:1 62:8,18,23        Highland 2:5
Description 3:6                         exhibits 3:5 7:2,7 28:19,22 32:9            63:19 69:1 72:16,23 73:6 74:9 75:4   highly 12:16
detail 52:21                               36:12 43:19 57:8,12                      75:8 76:6                            Highway 2:14
detailed 54:21                          expense 17:3                             gastonrobie64@gmail.com 9:10            hire 27:14
difference 30:3 36:5                    expires 78:9                             general 47:21                           hold 30:7 32:11 33:18 41:1 48:12
different 38:24 59:6 62:22 69:18 73:3   explain 18:6 30:11 42:11 60:8            Gentry 2:13,14 3:3,4,11,11 5:6,7 7:3       54:1,2 55:8
direct 70:8                             extent 41:7 46:8 55:13                      7:8 8:12 9:23 10:12 11:7,20 12:12    honest 11:5
directed 16:8,23                        e-mail 9:4,6,8,9,11 26:12,13                12:23 13:2,7,13,16,19,23 14:3,11     hours 48:11
directly 64:9 66:12 67:14                                                           14:20,23 15:6,13,24 16:7,22 17:14    house 29:23,23,24 30:1
disability 23:14 48:17                                      F                       17:24 18:11,14,17 19:2,11,14 20:8    Huh-uh 40:15
disagree 38:17,21 51:22                 F 77:1                                      20:10 21:7,16,20 22:12 23:1,4 25:1   hypothetical 41:6 56:1 62:7 75:3
discharged 40:17                        fair 36:7,11 70:2 72:5                      26:20 27:2,5,13 28:9,24 30:11,13
discovery 11:4                          fashion 53:18                               30:22 31:5 32:5,24 33:23 35:1                            I
discuss 75:12                           fax 26:15 32:21                             41:11,21 44:11,17,21 45:8 46:1,10    idea 7:17 8:16 10:4,8 33:8 35:6,6 37:3
discussed 46:3                          faxed 26:14 36:1,2                          47:1,6,22 48:1,6 49:23 50:19 54:5        37:22 44:2 45:24 67:19,20
discussion 7:5 29:3                     fed 20:18                                   54:14,19 55:16,23 56:2,9 57:24       identify 8:8 18:1 28:12
dishonesty 57:4                         federal 57:15 58:14                         58:21 59:10,16 60:24 62:12 63:24     Illinois 2:6 10:23
Disposal 65:18,22 66:11,16,19,22        fee 14:4                                    68:18 71:4,8,13,16 72:9,19 73:7,9    imagine 11:23 35:21 52:23 53:9,17
DISTRICT 1:1,1                          fees 50:22 71:1                             73:12 74:12 75:6                         55:14 67:6,7 74:6,11
DIVISION 1:2                            felony 57:1                              Gentry's 63:20                          inaudible 31:14
docket 40:12                            field 48:21                              getting 56:19                           incomplete 41:5 55:24
doctors 43:1,5,6,9,10 67:9,21 68:5      fields 51:1                              give 5:10 52:20 56:21 69:15,16          incorrect 35:2,5 37:2
doctor's 43:3                           file 47:16 55:5                          given 77:8,12                           indicate 38:2
document 6:21 43:12 52:1 58:8,9         filed 25:2,4 30:17 40:17 57:15 58:14     gives 56:12                             indicated 68:20
   69:8,9 71:11                             63:8                                 Glenn 2:14                              indicating 27:17 38:20 40:12 64:4
documents 6:12,13,15 7:1,10,11,16       files 55:18                              go 9:20 13:20 19:8 20:6 21:1,5,11,13    indication 69:15,16
   7:19 8:18 9:12,24 10:3 26:1 71:5,5   Finance 1:6 3:6,7 6:7 7:21 24:21,24         22:5,22 23:8 32:12 33:1,21 34:16     information 11:4 32:18 56:12,15,21
   71:8                                     38:4,5,9,12,15,19 39:2,8,22 40:4,7      39:14 41:7,17 49:5 56:4,7,10 57:21       56:22,23 71:19,19,23 72:1,2,3,4,6
doggone 21:4                                42:10 44:3 51:4,8,19 52:2 53:7          59:10 60:14 61:22 63:19 64:15,19         74:2
dollar 34:24 42:8 55:20                     55:1 66:12 67:13,18 74:20               69:22                                informing 32:15
dollars 61:14 62:3                      financially 77:20                        going 5:22 11:2,16 15:9,17 34:14,24     initial 49:15
Dorr 6:1 20:11                          find 11:8 16:1                              35:10,11 37:21 45:22 57:22 58:15     instruct 45:23
drive 5:19,24 48:14                     finding 18:7                                58:22,23 59:5 60:9 64:13 68:20       interest 35:7 37:10 41:15,19 49:10
dropped 31:22                           fine 13:23 60:15                            69:2 70:6,8,11 73:2                      50:1,5,6 51:1,5,10,14,20 52:2,18
dry 49:19                               firm 63:9 77:21                          good 5:7 48:9                               53:2,3,7,11,23 55:1,7,20,21 58:9
due 36:23 39:16 41:23 52:14             first 5:3 8:17 10:3 11:21 17:16 22:18    gotten 31:13 64:7 67:12 74:18               61:16 62:2,13 63:15 64:5 65:5
duly 5:3 77:4,6                             27:14 28:3 35:12 36:22 38:12 52:8    great 7:4 17:3 20:8                         66:20 67:3 70:15,23 71:12 73:1,2
DX 3:6,7,8                                  59:24 65:4 69:2 72:12 77:6           Green 63:9 64:4                             73:15,16,24 74:14,22 75:1
                                        fishing 20:24                            grounds 15:10                           interested 77:20
                  E                     five 69:18,22,22                         guess 41:18,19,20,20 46:13 61:20        interests 34:20
E 3:1 77:1,1                            five-minute 59:12                           75:5                                 interrupt 12:18 14:2 28:3 33:24
Earlier 36:1 47:12 71:16                floor 68:21                              guys 7:18 44:15                         intimidating 17:6
easy 53:18                              Folks 13:9                               G-a-s-t-o-n 5:13 23:3                   involved 42:3,5
Ed 60:19,23 61:4,7                      follows 5:4                                                                      ir 66:22
education 23:5                          follow-up 73:8                                             H                     irrelevant 12:11 15:19
Eight-and-a-half 24:4                   foregoing 77:10,14                       hand 48:18 78:3                         issue 46:2
either 26:14 51:9 69:9                  format 56:11                             handed 6:13 59:18                       issues 44:24
employed 23:13,15,24 29:19              found 32:17                              hands 63:23 64:2
employee 77:17,19                       friend 11:10,11 16:8 19:4                happened 26:5 45:17 68:8                                  J
employer 25:7                           friends 49:4                             happens 40:22                           jail 25:16
employment 48:23                        front 26:1 27:18,21 58:13                harassing 17:6                          James 2:9,9 28:13,15 54:9
enclosed 76:3                           full 5:10 49:9                           hard 21:10                              jammed 68:6,6
encompasses 69:11                       funny 10:21                              harm 58:23                              January 27:22 28:5 29:2,6 38:11
ends 8:6,6,10,11                        further 77:13,16                         harmed 58:24 59:7                          39:6,10,15,23 58:3
enforcement 23:12                       future 65:10,12                          Hatzidimitriadis 2:3 3:12,12,13,13      Jeep 24:2,3,5 25:8
entertain 18:9                          F-11 5:19                                  3:14,14,15,15,16,16 9:14,15 10:7      Jim 6:9
Entry 3:9                                                                          11:1,9,12,15 12:3,19,24 13:5,11,14    judge 1:7 17:2
EPNO 65:4,10,13                                          G                         14:6,14 15:2,9,20 16:3 17:5,21        judgment 3:8 40:21,23 41:12,14 55:6
evidence 18:8,24                        G 1:17 77:3 78:6                           18:5,13,15,20 19:8,17,24                 55:6,17,19,20 56:3 59:20,23 60:3
exact 73:20                             games 63:20                              hauling 66:8                               61:6,10,13 62:2,14 63:11 64:5 70:8
exactly 22:9 52:12 53:21 66:17 73:20    garbage 66:6,8                           health 24:18                               70:14,21 73:13,14,22
Examination 3:2,3,4 5:3,5 68:23         Gaston 1:3,12 3:3,7,8 5:1,11,16 7:10     hear 27:7 31:24 54:7 62:18              jury 58:13,23
exception 28:20                           8:4,14 10:11 11:12,21 12:6 14:8,12     heard 72:12
excuse 5:24 23:16 50:14                   14:24 15:5,7,11 16:13,15 17:9          held 48:23                                                K
excused 75:15                             20:11,22 21:15 22:14,23 26:2,2         Helmick 1:7
                                                                                                                         keep 13:24 39:1
Exhibit 3:6 8:9,10,11 29:2 35:15          27:1,4,11,22,23 29:1 30:7,20 31:3      helpful 9:19 72:7
                                                                                                                         kind 20:18 66:4
   36:22 37:6,24 39:15 41:22 44:6         32:6,12,12 33:19,22 34:5,17,19         hereinafter 5:4
                                                                                                                         knee 66:21



                                           Collins Reporting Service, Inc.
615 Adams Street                                     Toledo, Ohio                                                                   419-255-1010
                                                                                                                                                 Page 81

knew 39:10 66:13                           59:14,19 70:7                         officer 25:15                               30:14 33:24 36:10 46:11 47:7 60:9
know 10:21 15:11 16:19 17:16,18          marking 8:13                            OFFICES 2:9                                 76:17
  20:18 22:4 26:5,6,13 29:9 35:19        married 58:1,3                          Oh 6:1 30:3                              plus 61:16 70:15,22 73:14
  36:7,11,14,17,19 37:3,22 38:14         material 12:16                          Ohio 1:1,16 2:10,15 5:20 6:2 76:19       point 11:6 28:23 55:19 67:8 73:3
  39:8,12,21 41:19 42:3,5,7 43:13,14     matter 16:24 36:5,6,9                      77:4 78:3,7                           poorly 59:6
  43:16,21 44:1 45:6 46:8 52:19          mean 17:22 34:21 35:13 46:24 49:8       okay 6:8 7:22 9:22 11:14 14:10 20:8      position 23:19 25:13
  53:21,22 55:13 57:17 60:18 62:13         49:10 50:6,21 58:23 59:2 65:5,9,12       20:17 21:2,11 22:7,11 27:12,20        possession 26:7
  63:1,4,6 68:10,14 70:10,13 73:20       means 35:14 65:7,8 69:10,13                31:13 36:14 37:1,5,14,19 41:3,9,18    possibility 33:3
  74:21                                  medications 48:10                          41:22 43:3,10 46:9,23 48:10 49:2      prefer 21:7
knowledge 24:17,20,23 25:5               memory 6:1 48:11                           49:22 50:14 52:24 55:14 56:10         presence 77:9
                                         mentioned 43:18                            58:20 59:10,12,24 60:11 61:3,18       present 2:17 20:1 32:4
                   L                     Mercury 24:21,24                           61:24 63:21 66:11,18 70:6,24          pressuring 46:18
landscape 66:8                           merits 22:1                                74:10                                 prevent 48:19
landscaping 49:1                         middle 5:14 33:23                       old 5:16                                 prevented 48:20,20
larger 62:3                              minor 20:14 25:22                       once 13:22 16:2 18:11 25:5 37:21         principal 35:7 37:10 49:7,8,14 50:2,5
law 2:3,9,13 23:12 63:9                  minors 22:16                               38:18 42:12 53:13 59:9 60:4 63:21        51:6 52:17 53:1,4,22 58:10 64:23
lawsuit 30:17,24 47:20 57:15,17          minute 58:5                                64:14                                    65:4,7 66:20 67:3 72:24
    58:14                                minutes 53:20                           ones 68:16                               principals 34:20
lawyer 10:5,13,15 11:22,23,24 14:5       Misleading 34:15                        ongoing 26:21                            printed 8:19,20
    19:5 31:15 33:1,16 47:16 70:13       misstates 33:20 34:15 47:5              Ordered 70:12                            privilege 12:4,20 14:7,15 15:3,21
lawyers 26:6,22 27:5 57:14 63:8,14       mistake 54:18                           original 36:3 44:7,9,12,18,22               16:4 27:9 45:19 46:6
lawyer's 10:17 58:14                     moment 61:23                            originally 10:18,19                      privileged 13:3
lead 18:23                               money 30:24 31:7,21 33:4 38:8 57:7      originals 7:12,13,15 35:16,19 36:5,6     probably 7:17,17 16:17 24:11 36:4
leading 72:9,10,20                         57:11 68:11                              36:8,12,14,19 45:6                       36:13,17,21 39:20 55:22 56:8,23
learn 68:7                               morning 5:7                             owe 63:15 65:8,9,13 68:10,13                65:14 67:8
leave 52:5                               mouth 49:19                             owed 39:19 49:15 53:11 62:3 64:4         problem 28:17
legal 41:5 55:11,24 58:18                move 12:7 17:4                             69:23 73:16                           proceed 18:18
letter 3:6,7 7:22 12:8 28:4,5,7 29:2,4   multiple 43:8 56:17 64:20 68:5,5        owns 43:21                               produced 44:15
    29:6,10,11 30:17 31:20 33:7 37:24    municipal 3:8 40:12,22 41:13                                                     projects 66:9
    38:2,11,12 39:6,6,15,23 40:8 44:19   mutual 66:15                                                P                    protected 12:22
    46:3 49:14 52:7,10 56:11,11,19                                               page 3:2,6,10 36:22 37:5 44:8 49:6       provide 66:4
    63:10 64:3,12,17 66:19 67:13                           N                        52:8,11,20 54:13,20 56:17 64:20       provider 24:19
    72:15,17 74:3,19,21                  N 3:1                                      67:23 69:3,9,9,19 72:18 76:1,17       Public 1:18 77:3 78:7
letters 6:16 27:17,21 29:16 31:11,14     name 3:2 5:7,10,14 8:14 10:17,20,21     pages 44:7,7,8 76:4                      put 8:15 52:4,6 55:21
    32:8,20 33:3,5,11 36:2 38:16 43:19     17:15,16 19:4 22:18 37:9 43:3 49:2    page(s) 76:3,17                          p.m 75:15
    46:19,24 57:7,11 58:24 59:8 71:17    Nancy 2:18 32:3                         paid 14:12 35:9 65:8,15 66:3,12,21
let's 21:5 52:9 69:22                    Nate 19:16 20:23                           67:4,17                                                Q
level 23:5                               Nathan 2:4 20:3,9 44:11 54:17 68:19     paper 6:4,5,6 44:9                       qualified 77:5
liability 40:17                          nature 34:12                            papers 6:8                               question 9:21 10:10 14:9,17 15:14,23
line 3:2,6,10 18:10 65:16                need 12:7 16:19 22:6 62:19,23 75:11     paragraph 70:9,10                          16:6,10,14,16,20,23 17:10 21:2
lines 67:1                               negative 59:5                           Pardon 8:24 35:3 42:15 65:11               27:10 30:10,14 36:10,16 44:15
list 70:3                                negotiate 62:17                         Parker 2:18 32:3                           45:7,21 46:7 47:11 54:3,6,8,16
listed 69:18,24                          never 47:12 48:8 51:13,17,19 53:11      particularly 72:17                         60:10,12,20 64:10,13 72:10
Listen 40:1                              Nope 24:9 58:2                          parties 77:18,19                         questions 9:16 10:9,24 11:2,13,16,18
listings 67:23                           North 2:10                              Pause 19:23                                12:8,10 13:24 17:22 18:17,24 22:3
lists 41:23                              NORTHERN 1:1                            pay 15:17 31:20 40:22 41:13 58:9           22:6 60:22 61:2 62:21 68:19 72:16
live 5:18,23                             Notary 1:18 77:3 78:7                      65:20 66:14                             73:5,8 75:7
lived 5:21 20:11,12                      notice 33:14 44:17                      paying 15:7                              Quiroga 2:18 32:3
Lombard 2:6                              noticed 33:7                            payment 60:2 67:14                       quite 45:5
long 5:21 23:21 24:3 29:6,7 72:3         Nowak 2:9,9 6:11,18,21,24 8:7 28:2      payments 38:20,24 39:2 42:20 43:12
longer 29:19                               28:13,13,17 49:20 54:9,9                 61:6,9 67:4,16                                          R
look 6:3,11,14 7:19 32:22 33:9,16        number 8:8,15 37:9 38:16 40:11 45:4     pending 57:18                            R 77:1
    36:22 49:6 50:23 52:9,14 53:21         67:24                                 people 13:21 19:20                       raise 62:19
    69:3,8 70:6                                                                  person 17:18 21:22 32:8                  Randy 2:18 32:3
looked 61:20 71:18                                         O                     pertinent 11:16,18 19:1                  rate 55:6
looking 6:5 47:8                         oath 61:1                               pester 59:2                              read 33:5,11,14 44:6 49:13 50:4
looks 59:22                              object 9:14,16 15:10 18:18 22:6         phonetic 17:13                              61:23 70:10,11
lost 47:11 57:6,10                       objecting 11:3                          piece 6:4                                reading 53:19 70:20
Lucas 23:18,22,24 24:5 25:7              objection 11:9 12:3 14:6,14 15:2,20     pieces 44:8                              reads 73:23
                                            15:21 16:3 17:5 22:20 24:22 26:17    place 1:15 35:12 77:14                   really 11:3 43:20 46:17 61:20 70:22
                  M                         26:24 27:8 30:5,18 31:1 32:11        places 38:24 52:5                           73:23 74:17,17
mail 8:22 9:1 26:14,15 29:16 30:2           33:18,20 34:1,5,9,14 40:24 41:4,16   plaintiff 1:4 2:2 5:2 20:4 28:21 63:12   reason 38:21 44:12,21 74:13
  31:9,10 33:12 59:8                        45:18 46:5,20 47:4,18 48:4 50:8,11      70:14                                 recall 38:7,14,18 39:4 51:11 58:8
major 23:11                                 55:8,10,23 56:6 57:19 58:17 62:6,7   plan 13:23                                  64:18 67:6 71:20
majority 62:22                              63:17 72:9,11,19 74:7 75:2           plant 24:3,5 25:8                        receive 9:7,11 43:17
making 18:12 54:4                        objections 3:10 12:13                   play 63:19                               received 29:1,16 30:2,24 31:6,20
man 17:20                                obligations 69:23                       playing 22:9                                38:12 39:5,23 57:11 64:3 74:5,19
mark 7:1,9 8:3                           obtain 42:13,17                         please 5:10,12 6:9 7:20 12:7,15,17       receiving 30:17 57:7 59:7
marked 7:6 27:23 28:6,7,19,22 32:9       obviously 47:2                             14:2 15:14,15 16:10,14 17:15          recess 7:9 32:2 59:13,17
  35:15 37:6 39:15 41:23 57:8,11         office 2:13 24:1 78:3                      18:11 21:6,8 22:19 23:1 28:12 30:7    record 7:5 12:14 13:21 18:14 19:9,22



                                           Collins Reporting Service, Inc.
615 Adams Street                                     Toledo, Ohio                                                                    419-255-1010
                                                                                                                                              Page 82

   21:6,8,9,12,12,14 28:2,4,18 34:2    school 23:8                             stenotype 77:9                            36:20 47:12 51:4,8,14,19 53:11
   39:1,18 59:11,18 70:11              Schreiner 1:17 77:3 78:6                steps 68:3,7                           Toledo 1:6,16 2:10 3:8 5:19 6:2 23:9
recordings 40:3,5                      seal 78:3                               stop 18:12                                24:14,16 25:20,23 38:6,9 39:3,12
records 38:15,19                       seated 6:9                              stopping 64:8                             39:14,16,22 40:11 41:13 42:8,13
reduced 77:9                           second 19:9 28:6 37:5 49:6 54:13,20     Street 1:16 2:10 6:2 20:12 76:19          42:16,19,22,24 43:1,2,7,9,11,17
reference 37:9 47:20 67:2,24 71:17        56:17 64:19 67:23 69:3               Strike 71:6                               44:1 49:15 51:4,8,19 52:2 53:7
   72:18                               seconds 9:18                            string 8:14                               55:4,18 58:7 63:13 65:4 67:2,10,14
referring 54:12                        Security 24:2                           study 23:10                               67:17 69:23 70:3 71:9,12 74:20
refers 69:16                           see 6:3 8:4 10:3 11:3 28:22 36:24       stuff 21:4                                76:19 78:3
reflect 21:12                             37:1,6,12,15,18 39:18 42:1 49:24     sue 47:2,10 48:2                       total 36:23 37:10,12 41:23 52:14
refuse 30:15                              50:20 52:10 61:13 65:3 67:22 68:1    sued 24:8,10,12,14,18,21 40:13 45:10      53:15 54:21
refusing 16:15,20 61:5                    69:6,19                                 47:12 48:8                          touch 64:7
relationship 26:22 27:3                seek 55:6                               suffered 58:16                         transcribed 77:10
relative 77:17,18                      seeking 51:20 52:2 55:1                 suing 45:14                            transcription 77:11
relevance 15:10 22:21 30:6,9,12,19     seen 8:17 9:24 43:11                    suit 47:17 55:5,18 63:8                treating 67:9
   31:2 57:20 60:14 63:18              send 10:13 26:9,15 29:4 31:11,14        Suite 2:5                              treatment 25:19,23
relevancy 61:11                           32:21 40:6 52:6,7,8,13 64:12,17      sum 70:15                              tried 21:13
relevant 12:16                         sent 8:20 10:6 26:8,14,22 27:6 32:16    Summit 2:10                            true 72:7 77:11
remain 41:14                              38:8,16 42:7 51:3 53:24 63:14 74:4   supposed 10:8 43:4                     truth 77:6,7,7
remember 6:4 10:4,14 24:13 40:2        sentence 70:17,21                       sure 38:23 39:20 57:16,23 59:3 64:7    truthfully 17:11
   42:12 44:10 45:11,14                September 1:14 76:2 78:4                   68:12,13,14,15,16 73:23             try 69:1
rendered 55:17 58:11                   service 1:15 66:4 67:24 68:4 76:18      sworn 5:3 77:6                         trying 12:14 17:24 18:1 22:9 47:22
repeat 41:10                           services 15:18 42:14,17,20 43:12        System 1:6 38:6,9,13,15,19 39:2,8,22   turn 34:24 37:5
reporter 1:17 7:6 13:9,17,20 18:3         58:11                                   40:4,7 42:10 44:3 51:4,8,19 52:2    turned 60:16 62:15 63:22 64:1,6
   19:19 21:22 28:21 31:24 59:14       set 78:2                                   53:7 55:1 66:12 67:13,18 74:20      two 5:22 13:21 22:15 27:17,21 32:8
   75:11                               share 6:9                               Systems 3:6,7 6:7 7:21 38:4               39:16 43:19 44:7 45:4 49:16 50:5
reporting 1:15 76:18 77:21             sheriff 23:20,21 25:7                                                             57:7 58:24 59:8 71:17 73:7
represent 5:8                          sheriff's 23:18 24:1 25:9,12,14,17                         T                   type 52:21
required 44:18                         show 24:22 64:22                        T 77:1,1
reserved 75:16                         showed 71:14 74:22                      table 37:15                                              U
residential 66:7,8,10                  showing 37:23 53:1,2                    take 13:21 59:11 61:8,23               Uh-huh 37:8,11 44:20 45:12 49:17
respect 21:13                          shown 71:4,5,8                          taken 25:22 48:10 53:20 68:3,7,15,16      50:3 56:13 64:21,24 65:19
responded 45:10                        shows 52:1 66:19 67:23                     77:14                               ultimately 40:17
restate 54:16                          shucks 6:1                              talk 31:8 51:16,23                     understand 10:10 17:9 20:23 39:5
result 57:7                            sic 8:11                                talked 51:17 53:13                        49:14 53:19 60:7 62:20 73:15
return 76:17                           sign 42:19,22 75:13                     talking 19:20 27:18 35:4 46:16,18      unfolding 6:14
Re-Examination 3:4 73:11               signature 75:12,16 76:1,17                 47:19,21 51:12 54:15 67:6 74:3      unfortunately 34:10
ridiculous 10:24 17:22                 signed 43:11 58:8 71:6,9,11 76:17       tallied 52:21                          UNITED 1:1
right 6:10 8:3 11:17,19 17:7 18:22     sir 49:21                               tally 37:16                            University 23:9
   20:9 26:3,10 27:19,19,24 28:1       sit 50:4                                Tech 23:9                              upset 22:3
   29:20,21 31:15,17 33:16 34:8        sitting 34:7 53:19                      technical 56:18                        upsetting 22:5
   35:17,20 36:15 37:12 39:10,13       six 37:7                                Ted 18:11                              use 9:6
   42:14,17 43:21 45:22 47:3,9,14      skip 67:1                               Teddy 2:3 18:13,15,16 19:7,13,16
   48:18,22 49:3,16 50:2,20 51:1,2,6   Small 37:1                                 20:6                                                   V
   51:13,15,18,19,21 52:11,15 53:4,8   Snyder 60:19,23 61:4,7,12 62:15 63:7    telephone 40:4                         Vague 47:18
   53:10,11,12,16,23 54:22 55:2,7,21   something's 33:9                        telephonic 34:3                        various 40:13
   56:5,12 58:24 59:2 61:17,19 62:4    sorry 25:10 28:9 29:8 31:17 34:2        tell 30:16,23 33:9 43:20 44:5 51:11    videoconference 2:18,18 32:4
   63:9 64:23 65:16,18,24 66:13,16        54:14 71:6                              51:17,23 58:15,23 63:6 73:23 77:6   voice 62:19
   66:23,24 68:2,18 71:23 72:8 73:24   sought 25:19                            telling 39:17 63:15                    Volheim 2:4 3:4,17,17,18,18,19,19,20
   74:1,5,16                           sound 19:21                             testified 45:5                            3:20,21,21,22,22,23,23,24 4:1,1,2,2
RMR-RDR 1:17 78:6                      South 2:5                               testimony 18:23 33:20 34:15 45:11         4:3,3,4,4,5,5,6,6 19:7,13,16,18 20:2
road 35:9                              speak 13:10 19:10 22:1 45:1                47:5 77:8,11                           20:3,22 21:5,11,18,24 22:20 24:22
Robie 1:3,12 3:3 5:1,11 76:6           speaking 12:13 28:11,11 34:11           text 50:23                                26:17,24 27:4,8 28:10,15 30:5,18
room 34:7                              specifically 12:9                       thank 6:12 28:9,15 30:7 49:22 72:13       31:1 32:11 33:18 34:1 40:24 41:4
rows 64:20                             specified 77:15                            73:9 75:7,10                           41:16 44:14,20,23 45:18 46:5,20
rule 77:23                             speculation 50:11 74:8                  thing 65:17,21                            47:4,18 48:4 50:8 54:1,7 55:8 56:6
run 43:4                               speeches 12:14 18:12                    things 22:2                               57:19 58:17 60:13 62:6 63:17
R-o-b-i-e 5:13                         spell 5:12 17:15,16 22:24               think 11:5 19:9 29:5 44:3 46:17 48:9      68:24 72:12,14,22 73:4 74:7 75:2,8
                                       spelled 17:17                              48:12 54:10,11 58:5 59:4,6 67:16       75:13
                   S                   spent 57:7                                 68:18 71:13 74:13                   vs 1:5
S 2:9,9                                spoke 27:15 29:7 33:5                   three 19:20 44:7
sake 30:3                              spoken 38:5                             time 8:18 11:6 13:10,18 15:16 18:4                       W
satisfied 59:23 62:1 66:22             stamp 26:2                                 19:20 21:23 31:4 48:24 50:7,16
                                       stands 73:22                                                                   W 2:13,14
satisfy 61:9                                                                      51:2,3,7 53:5 55:3 67:11 72:13
                                       state 57:18 77:4 78:7                                                          wait 29:7 34:3,4 58:5
saw 8:18                                                                          73:3 75:9 77:14
                                       stated 73:14                                                                   Walnut 5:19,24
saying 35:8 45:10 54:11 68:14                                                  times 24:12 25:4
                                       statement 54:4                                                                 want 6:24 18:22 21:8,9,19,24 22:24
says 8:4,13 34:19 35:7,8 36:23 38:15                                           today 20:14 44:13,19,24 49:14 50:4
                                       STATES 1:1                                                                       33:1 34:6 45:20 46:13 49:6 54:10
   39:16 49:7,24 61:19 63:10,11 69:4                                              52:11 57:10 62:4 71:4,9,18 74:15
                                       statutory 61:16 70:15                                                            56:17 59:3,11 60:17 68:10,14
   70:22                                                                          75:9
                                       stay 21:8                                                                      wanted 28:18
Scheer 63:9 64:4                                                               told 6:6 31:6,19,19 32:19,21 36:1,16
                                       stayed 40:16                                                                   wants 19:10 21:14 22:2



                                         Collins Reporting Service, Inc.
615 Adams Street                                   Toledo, Ohio                                                                   419-255-1010
                                                                                                                 Page 83

Washington 17:12,17,20 18:2 19:3                         1                                       5
  25:6 26:16 29:3,8,12,20 30:16        1 3:20 8:6,10,14 26:2 27:23 41:23       5 3:3,3,16,19,23
  31:19 32:7 33:2,6,15 46:3               69:9                                 5th 27:24 28:7 52:10 56:11
Washington's 25:13                     1,595 61:14 62:3 73:14                  50 4:2
wasn't 35:11 51:24                     1-15 8:1                                55 4:2,3 5:17
wasting 11:6 21:3                      1-15-18 3:7 6:19                        56 4:3
water 49:21                            10 1:14 23:23 76:2                      57 4:4
way 15:1 59:6 64:14                    10:02 1:14                              575-8181 2:6
ways 62:22                             11 3:4,12,21                            58 4:4
web 2:3,4,14 20:1                      12 3:13                                 59 3:8
Welcome 20:8                           12:17 75:15                             5923 5:19
went 10:18,19 16:2 45:16 46:2 47:15    14 3:8,12,13,14,14
  67:13                                15 3:14,15,15 29:2                                         6
WESTERN 1:2                            15th 27:22 28:5 38:11 39:6
we'll 13:20 17:1,2 18:18 75:13                                                 6 3:6,7,13 4:3,5
                                       1595 70:22                              60148 2:6
we're 19:21 46:13 59:17 61:11          16 3:16,22
we've 19:19 65:7 71:17                                                         615 1:16 76:19
                                       17 3:16,18 4:4,5                        62 4:5
WHEREOF 78:2                           18 3:20,21,23 4:1 8:1,2
within-named 77:5                                                              63 4:5
                                       19 3:11 4:4                             630 2:6
witness 3:2 6:17,20,23 8:10 9:22
  11:10,14 14:10,18,21 17:7,12 21:3                                            6543 5:24
                                                          2                    68 3:4
  22:11,23 23:2 24:23 26:19 27:7,12
  30:21 31:4,23 32:14 34:18 41:3,9     2 3:14 4:6 8:6,11,14 27:22 35:16 69:9
  41:18 46:9,23 47:24 49:22 50:14         69:19 70:9 72:18                                        7
  55:14 56:8 57:22 58:20 59:18         20 3:15,17,24                           7 3:6,7 4:6
  60:11,16 62:9 63:21 72:21 74:10      200 2:5 42:7                            72 3:11,11
  75:5,10,14 77:6,10 78:2              2004 23:16,17 48:22                     726-2605 2:11
woman 17:20                            2007 23:16                              73 3:4
word 49:10 50:20 70:13,18              2018 27:22,24 28:5,7 38:11 39:6,10      74 4:6
worded 59:6                               39:23 52:10 56:11 58:4               75 4:6
work 15:8 17:19 23:17 24:3             2019 1:14 76:2 78:4                     775.30 37:13
worked 25:6                            2021 78:9
working 25:16 48:19,21                 22 3:17,17                                                 8
Worksheet 76:23                        23 3:4 4:3
                                                                               8 3:19 4:2,2
wouldn't 73:19                         23rd 78:4
                                                                               839-2881 2:15
writing 37:1 51:5 57:4                 24 3:17,18,22 48:11
wrong 32:10 33:6,10,15                 2500 2:5
                                                                                                  9
wrongdoing 33:3                        255-1010 76:20
                                       26 3:18,18 78:9                         9 3:11,12,12,15
                                       27 3:19                                 937 2:15
                 X
                                       28093870001 67:2
X 3:1
                                                         3
                  Y
                                       3 3:13,16 8:4,15 26:2 35:16 37:6
yeah 8:6 19:6 26:8 29:17 33:13 36:20   3:18-CV-02642-JJH 1:6
   39:8,11,14 42:2,18 46:17 48:16      30 3:19,20
   50:7 52:16 53:5 54:23 59:22 63:10   31 3:20
   65:24 66:1 71:15                    32 3:21
year 10:16 40:1,2                      33 3:21
years 5:22 23:23 24:4 69:22,22
yell 62:24                                               4
Yep 24:7 25:3,21
yesterday 9:13,22 10:1                 4 4:1
yield 68:21                            4-05-18 6:22
                                       4-5 8:2
                                       4-5-18 3:8
                  Z
                                       40 3:22
zero 35:7,7,8,13 64:22 65:4,5,5,7      4031 2:14
   66:20,20,20 67:3,3,3 73:14,15       41 3:22
zeroes 8:14 34:21,23 35:2,4,8 50:24    419 2:11 76:20
   50:24 68:17                         43 6:2
                                       43604 76:19
                 $                     43611 2:10
$1595.00 70:15                         43615 5:20 6:2
$208.59 41:24 52:15,21                 45 3:23
$775.30 36:23 37:17 53:15              45431 2:15
                                       46 3:23,24
                  0                    47 4:1
00002 8:4                              48 4:1
003 49:5                               4808 2:10
03 34:19




                                         Collins Reporting Service, Inc.
615 Adams Street                                   Toledo, Ohio                                             419-255-1010
        of o P ). F I N A N C E SYSTEM OF TOLEDO, INC.      TPA1040BYitASTEROARo.DISCOVER.viS_AORAmERCAN_EXPREZ.Rt.OUT BELOW.
                CA P O Box 1934 -
                                                                     Masteresed      v
                                                                                         Oi      S     A      momAmercan Eggrese
                      Southgate, MI 48195-0934              CRel MASER

                                                            SitAlTIFIE


                                                                                           SHOWAMOUNT
                                                            AMCINTDUE5775.30 P A I D HERE
      C'1311.0,1 SEE REVERSE SUE                            DATE:01/1SM
      FST ID NUMBER: 110,73002260                           none (419)5794343 ' TeeFree:(888)66t-6865 ' Fax(419) 518.4330

                                                                         MAKE CHECKS PAYABLE TO:


      Roble Gaston                                                       FINANCE SYSTEM OF TOLE:10.1NC.
      6543 Dorr St Apt G43                                               PO BOX 351297
      Toledo, OH 43615-4217                                              TOLEDO, OH 43635-1297




                          "" PLEASE DETACH AND RETURN TOP PORTION WITH YOUR PAYMENT"'
 DATE: 01 /15/18                                                         FSTURDI 6130110`.0724 1341712011750033

CREDITOR: SEE REVERSE SIDE
TOTAL AMOUNT MEA775.30
FST ID NUMBER: _ . 2 6 0




                                    THIS BILL MAY BE LISTED AGAINST YOUR CREDIT!

' I T IS IN YOUR BEST INTEREST TO RESPOND IMMEDIATELY. ANY UNPAID BALANCE SHOWING ON YOUR
                            CREDIT REPORT MAY RESULT IN CREDIT BEING DENIED.

                                            PAY IN FULL IMMEDIATELY TO:

                                          FINANCE SYSTEM OF TOLEDO, INC.

            PLEASE DO NOT HESITATE TO CONTACT ME TO RESOLVE THIS IMPORTANT MATTER•

                                                MRS. MEGAN STARR
                                                   419-578-2676

                            PLEASE SEE REVERSE SIDE FOR ACCOUNT INFORMATION.




                               MAKE YOUR PAYMENT ONLINE AT www.FST1952.COM
                                     • USING FST ID NUMBER: 0009002260




      THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT
• P U R P O S E . ALL RETURNED CHECKS ARE SUBJECT TQ-A S30.00 SERVICE CHARGE PLUS BANK FEES..
     °'r, FINANCE SYSTEM OFTOLEDO, INC.
             2821 N. Holland-Sylvania Rd.
         '3 P O Box 351297
             Toledo, OH 43635-1297                                                                         GASTON 000002
             Phone: (419) 678.4343 • Toll Free:(888) 665-6665
             Fax: (419)5784330                                                                                Page 1 of 2/T04
I JUDGMENT


                                                 The Municipal Court of Toledo 410
                                                       Lucas County, Ohio
                                                             TOLEDO MUNT!PAt.

          C i t y o f To l e d o Camera Vi         o n       1fl9 JAN- 8 AKIWRENTENTRY
                                                            ;4 •               CASE,NO. CVF18 -150 91
                    PLAINTIFF D E C 0 4 2.01%                          CLERK
        -VS-                                                                  Scheer, Green and Burke, Co. L.P.A.
                                   IOLEDOIAltIlCIPk4.COLAII                   Attorneys for Plaintiff
                                                                              Business location:
                                                                              One Seagate, Suite 640
                                                                              Toledo, Ohio 43604
                                                                              Matting address:
          ROSIE GASTON                                                        P.O. Box 1335
                    DEFENDANT                                                 Toledo, Ohio 43603
                                                                              Phone: (419)243-2283
                                                                              FAX: (419)463-9139
                                                                              (Michael J. Burke - 0001284)
                                                                              (Hal D. Burke - 0069015 )




                 This cause came o n f o r h e a r i n g upon p l a i n t i f f ' s Complaint a n d t h e
             Court f i n d s t h a t t h e d e f e n d a n t i s i n d e f a u l t f o r answer o r o t h e r
             pleading and p l a i n t i f f i s e n t i t l e d t o a judgment.

                    I t i s t h e r e f o r e , ORDERED, ADJUDGED AND DECREED t h a t t h e                    plaintiff
             have judgmdnt a g a i n s t d e f e n d a n t i n t h e sum o f $ 1 5 9 5 . 0 0 p l u s          statutory
             i n t e r e s t a n d c o u r t c o s t s . Upon a n y payment, P l a i n t i f f s h a l l      immediately
             forward a n y o u t s t a n d i n g c o u r t c o s t s t o t h e To l e d o M u n i c i p a l   Court, C l e r k
             of Courts.                                        •                                     •
                                                                                     •




              APPROVED:




                        Y FOR PLAINTIFF




             10DitlitilEDSMGDEC 132018

      Pile #: 0 8 7 4 4 6 8 9                                                                   =11111K111JAN0 8 2019
